
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



ASSET PURCHASE AGREEMENT


by and among

REGAL CINEMAS, INC.

and

SIGNATURE THEATRES, LLC

TURLOCK CINEMAS, LLC

and

SIGNATURE DESERT CINEMAS, LLC

Dated April 26, 2004

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

1.   DEFINITIONS AND USAGE   1     1.1.   Definitions   1     1.2.   Usage.   9
2.   SALE AND TRANSFER OF PURCHASED ASSETS; CLOSING   9     2.1.   Purchased
Assets to be Sold.   9     2.2.   Excluded Assets.   10     2.3.  
Consideration; Delivery of Funds.   11     2.4.   Liabilities.   11     2.5.  
Allocation.   13     2.6.   Closing.   13     2.7.   Closing Obligations.   14  
  2.8.   Prorations Adjustment.   18     2.9.   Holdback Escrow.   21     2.10.
  Closing Payments to Lenders.   22     2.11.   Consents   22     2.12.   Lessor
Consents and Estoppels   22     2.13.   REA Estoppels and DDA Consents   24    
2.14.   SNDAs   24     2.15.   Memoranda of Leases   25     2.16.   Development
Agreements   25     2.17.   Delivery of Property; Minimum Concessions Inventory
  25 3.   REPRESENTATIONS AND WARRANTIES OF SELLERS   25     3.1.   Organization
and Good Standing   25     3.2.   Enforceability; Authority; No Conflict   26  
  3.3.   Capitalization   27     3.4.   Financial Statements   27     3.5.  
Books and Records   27     3.6.   Title to Purchased Assets; Encumbrances;
Condition of Tangible Personal Property   28     3.7.   Condition of Leased Real
Property   30     3.8.   Inventories   30     3.9.   No Undisclosed Liabilities
  30     3.10.   Taxes   30     3.11.   No Material Adverse Effect   32    
3.12.   Employee Benefits   32     3.13.   Compliance with Legal Requirements;
Governmental Authorizations   34     3.14.   Legal Proceedings; Orders   34    
3.15.   Absence of Certain Changes and Events   35     3.16.   Contracts; No
Defaults   35     3.17.   Insurance   36     3.18.   Environmental Matters   36
    3.19.   Employees; Labor Disputes; Compliance   37     3.20.   Brokers or
Finders   37     3.21.   Transactions with Affiliates   38     3.22.  
Representations and Warranties   38 4.   REPRESENTATIONS AND WARRANTIES OF BUYER
  38     4.1.   Organization and Good Standing   38     4.2.   Authority; No
Conflict   38     4.3.   Brokers or Finders   38              


i

--------------------------------------------------------------------------------



    4.4.   Representations and Warranties   38 5.   COVENANTS OF SELLERS PRIOR
TO CLOSING   39     5.1.   Access and Investigation   39     5.2.   Operation of
the Business of Sellers   39     5.3.   Negative Covenant   40     5.4.  
Required Approvals   40     5.5.   Notification   41     5.6.   Reasonable Best
Efforts   41     5.7.   Interim Financial Statements   41     5.8.   Payment of
Liabilities   41     5.9.   Current Evidence of Title   41     5.10.   Affiliate
Guarantors   43 6.   COVENANTS OF BUYER PRIOR TO CLOSING   43     6.1.  
Required Approvals   43     6.2.   Reasonable Best Efforts   44     6.3.  
Notification   44 7.   CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE   44
    7.1.   Accuracy of Representations   44     7.2.   Seller's Performance   44
    7.3.   Consents   44     7.4.   Additional Documents   45     7.5.   No
Injunction   45     7.6.   No Conflict   45     7.7.   Title Insurance   45    
7.8.   Governmental Authorizations   46     7.9.   Environmental Report;
Physical Inspection   46     7.10.   Assigned Lease Estoppels   46     7.11.  
REA and DDA Estoppels   46     7.12.   SNDAs   46     7.13.   Memoranda of Lease
  46     7.14.   Merger Agreement   46 8.   CONDITIONS PRECEDENT TO SELLERS'
OBLIGATION TO CLOSE   47     8.1.   Accuracy of Representations   47     8.2.  
Buyer's Performance   47     8.3.   Additional Documents   47     8.4.   No
Injunction   47     8.5.   Merger Agreement   47 9.   TERMINATION   48     9.1.
  Termination Events   48     9.2.   Effect of Termination   48 10.   ADDITIONAL
COVENANTS   48     10.1.   Assistance in Proceedings   48     10.2.   Retention
of and Access to Records   49     10.3.   Further Assurances   49 11.  
INDEMNIFICATION; REMEDIES   49     11.1.   Survival and Materiality   49    
11.2.   Indemnification and Reimbursement By Sellers   50     11.3.  
Indemnification and Reimbursement by Buyer   51     11.4.   Limitations on
Amount—Sellers   51     11.5.   Limitations on Amount—Buyer   51              

ii

--------------------------------------------------------------------------------



    11.6.   Time Limitations   51     11.7.   Remedy   52     11.8.  
Third-Party Claims   52     11.9.   Other Claims   53     11.10.   Released
Claims   53     11.11.   Title Insurance   54 12.   GENERAL PROVISIONS   54    
12.1.   Expenses   54     12.2.   Public Announcements; Confidentiality   54    
12.3.   Notices   55     12.4.   Jurisdiction; Service of Process   57     12.5.
  Enforcement of Agreement   57     12.6.   Waiver; Remedies Cumulative   57    
12.7.   Entire Agreement and Modification   57     12.8.   Disclosure Schedule  
57     12.9.   Assignments, Successors and No Third-Party Rights; Several
Liability   58     12.10.   Desert Representative   58     12.11.   Severability
  59     12.12.   Construction   59     12.13.   Governing Law   59     12.14.  
Execution of Agreement   59

iii

--------------------------------------------------------------------------------



LIST OF EXHIBITS

Exhibit 2.7(a)(i)   Bill of Sale, Assignment and Assumption Exhibit 2.7(a)(ii)  
Trademark License Agreement Exhibit 2.7(a)(v)   Lease Assignment and Assumption
Exhibit 2.7(a)(vii)   Philip Harris Consulting Agreement Exhibit 2.7(a)(viii)(A)
  Philip Harris Non-Competition Agreement Exhibit 2.7(a)(viii)(B)   George Mann
Non-Competition Agreement Exhibit 2.7(a)(viii)(C)   Seller Non-Competition
Agreement Exhibit 2.7(a)(ix)   Holdback Escrow Agreement Exhibit 2.7(a)(xii)  
Certificate of Non-Foreign Status Exhibit 2.7(a)(xv)   Statement of Documentary
Transfer Tax Exhibit 2.7(a)(xix)   Grant Deed Exhibit 2.7(a)(xx)   Letter
Agreement—Theatre Advertising Exhibit 2.7(a)(xxi)   Letter Agreement—Concessions
Inventories Exhibit 2.12A   Lessor Consent and Estoppel Exhibit 2.12B   Related
Party Lessor Consent and Estoppel Exhibit 7.4(a)   Opinion of Sellers' Counsel
Exhibit 8.3(b)   Opinion of Buyer's Counsel

iv

--------------------------------------------------------------------------------



SCHEDULES

Schedule 2.1(a)   Assigned Leases Schedule 2.1(b)   Purchased Real Property
Schedule 2.1(g)   Purchased Contracts Schedule 2.4(a)(v)   VIP Courtesy Passes
Schedule 2.5   Allocation of the Purchase Price Schedule 2.7(a)(x)   Amendments
to the Assigned Leases Schedule 2.7(c)   Documents to be Distributed to Sellers
and Buyer by Closing Escrow Holder Schedule 2.10   Lender Payoffs Schedule
3.1(a)   Foreign Qualifications Schedule 3.1(c)   Ownership of Other Securities
Schedule 3.2(b)   Disclosed Conflicts Schedule 3.2(c)   Required Consents
Schedule 3.3   Capitalization Schedule 3.4(b)   Theatre Level Cash Flows
Schedule 3.6(b)   Assigned Leases—Default Schedule 3.6(c)   Assigned
Leases—Termination Rights Schedule 3.6(d)   Assigned Leases—Terms Schedule
3.6(e)   Leased Real Property Schedule 3.6(f)   Unrecorded Documents Schedule
3.6(g)   Tangible Personal Property Schedule 3.6(h)   Permitted Non-Real
Property Encumbrances Schedule 3.6(i)   Voluntary Monetary Lien Schedule 3.7(a)
  Eminent Domain Schedule 3.7(b)   Violations Schedule 3.9   Undisclosed
Liabilities Schedule 3.10(a)   Contested Taxes and Extensions Schedule 3.10(b)  
Tax Matters Schedule 3.10(c)   Tax Assessments or Deficiencies Schedule 3.12(a)
  Employee Benefit Plans Schedule 3.12(d)   Contributions Schedule 3.12(k)  
Welfare Plans Schedule 3.13(a)   Legal Requirements Schedule 3.13(b)  
Governmental Authorizations Schedule 3.14(a)   Legal Proceedings Schedule
3.14(b)   Orders Schedule 3.15   Absence of Certain Changes and Events Schedule
3.16(a)   List of Material Contracts Schedule 3.16(b)   Contract Consents
Schedule 3.16(c)   Contract Matters Schedule 3.17   Insurance Schedule 3.18  
Environmental Schedule 3.18(b)   Environmental Reports Schedule 3.19(b)   Labor
Matters Schedule 3.21   Affiliate Transactions Schedule 5.10   Affiliate
Guarantees and Affiliate Guarantors

v

--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT


        This Asset Purchase Agreement ("Agreement") is dated April 26, 2004, by
and among Regal Cinemas, Inc., a Tennessee corporation ("Buyer"), Signature
Theatres, LLC, a California limited liability company ("Signature"), Turlock
Cinemas, LLC, a California limited liability company ("Turlock") and Signature
Desert Cinemas, LLC, a Delaware limited liability company ("Desert") (Signature,
Turlock and Desert are sometimes collectively referred to herein as "Sellers"
and individually as "Seller").


RECITALS


        Whereas, each Seller desires to sell, and Buyer desires to purchase, the
Purchased Assets of each Seller for the consideration and on the terms set forth
in this Agreement.

        Now, therefore, the parties, intending to be legally bound, agree as
follows:


RECITALS


1.     DEFINITIONS AND USAGE

        1.1.    Definitions    

        For purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to in this Section 1.1:

        "2002 Agreement"—as defined in Section 12.2(b).

        "Accounts Receivable"—(a) all trade accounts receivable and other rights
to payment from customers of a Seller and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped, products sold or
services rendered to customers of a Seller, (b) all other accounts or notes
receivable of a Seller and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.

        "Affiliate"—of a Person means any other Person who directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person. "Control"—means the possession of power,
directly or indirectly, to direct or cause the direction of the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise.

        "Affiliate Guarantees"—as defined in Section 5.10.

        "Affiliate Guarantor"—a guarantor under any of the Affiliate Guarantees
that is identified on Schedule 5.10.

        "Appurtenances"—any and all privileges, rights, easements, hereditaments
and appurtenances belonging to or for the benefit of the Real Property,
including all easements appurtenant to and for the benefit of any Real Property
(a "Dominant Parcel") for, and as the primary means of access between, the
Dominant Parcel and a public way, or for any other use upon which lawful use of
the Dominant Parcel for the purposes for which it is presently being used is
necessary or appropriate, and any and all rights existing in and to any streets,
alleys, passages and other rights-of-way included thereon or adjacent thereto
(before or after vacation thereof) and vaults beneath any such streets.

        "Assigned Leases"—as defined in Section 2.1(a).

        "Assumed Liabilities"—as defined in Section 2.4(a).

1

--------------------------------------------------------------------------------






        "Balance Sheet"—as defined in Section 3.4(a).

        "Basket"—as defined in Section 11.4(d).

        "Bill of Sale, Assignment and Assumption "—as defined in
Section 2.7(a)(i).

        "Breach Notice"—as defined in Section 11.1(a)(ii).

        "Business Day"—any day other than (a) Saturday or Sunday or (b) any
other day on which banks in California or Tennessee are permitted or required to
be closed.

        "Buyer"—as defined in the first paragraph of this Agreement.

        "Buyer Group"—as defined in Section 5.1(a).

        "Buyer Indemnified Persons"—as defined in Section 11.2.

        "Buyer's Closing Documents"—as defined in Section 4.2.

        "Claim Notice"—as defined in Section 11.8(a).

        "Closing Consideration"—as defined in Section 2.3(a).

        "Closing"—as defined in Section 2.6(a).

        "Closing Date"—the date on which the Closing actually takes place.

        "Closing Deadline" means September 30, 2004.

        "Closing Escrow"—as defined in Section 2.6(b).

        "Closing Escrow Holder"—as defined in Section 2.6(b).

        "COBRA"—as defined in Section 3.12(h).

        "Code"—the Internal Revenue Code of 1986.

        "Concessions Inventories"—inventories of food and beverage and related
concessions inventory and supplies of a Seller, wherever located, used in
connection with or at the Leased Real Property or the Purchased Real Property.

        "Concessions Letter Agreement"—as defined in Section 2.7(a)(xxi).

        "Consent"—any approval, consent, ratification, waiver or other
authorization.

        "Construction Escrows"—means the amounts held back in escrow pursuant to
the terms of the Development Agreements.

        "Construction Escrow Holder"—means First American.

        "Consulting Agreement"—as defined in Section 2.7(a)(vii).

        "Contemplated Transactions"—all of the transactions contemplated by this
Agreement.

        "Contract"—any agreement, contract, lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

        "DDA"—any disposition and development agreement relating to any Leased
Real Property or Purchased Real Property.

        "Damages"—as defined in Section 11.2.

        "Defined Benefit Plan"—any Employee Plan that is or was a "defined
benefit plan" as such term is defined in ERISA Section 3(35).

2

--------------------------------------------------------------------------------






        "Desert Representative"—as defined in Section 12.10.

        "Development Agreements"—means the Development Agreement for the Ukiah 6
(Ukiah, California) theatre, the Development Agreement for the Stockton Holiday
8 (Stockton, California) theatre and the Development Agreement for the Signature
Palm Springs theatre.

        "Disapproved Exceptions"—as defined in Section 5.9(a)(B).

        "Disclosure Schedule" or "Schedule"—the disclosure schedules delivered
by each Seller to Buyer concurrently with the execution and delivery of this
Agreement.

        "Due Diligence Deadline"—June 2, 2004.

        "Effective Time"—11:59 p.m. on the Closing Date.

        "Employee Plans"—as defined in Section 3.12(a).

        "Encumbrance"—any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

        "Environmental Claims" means all demands, claims, actions or causes of
action, assessments, complaints, directives, citations, information requests
issued by government authority, legal proceedings, orders, notices of potential
responsibility, losses, damages (including, without limitation, diminution in
value), liabilities, sanctions, costs and expenses, including, without
limitation, interest, penalties and attorneys' and experts' fees and
disbursements, based on arising out of or otherwise relating to Environmental
Laws, Hazardous Materials, or other environmental matters.

        "Environmental Laws" means any Legal Requirements (including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act), relating to the generation, production, installation, use,
storage, treatment, transportation, Release, threatened Release, or disposal of
Hazardous Materials, or the protection of human health or safety, natural
resources, or the environment.

        "Environmental Permits" means any permits, licenses, certificates and
approvals required under any Environmental Law.

        "ERISA"—the Employee Retirement Income Security Act of 1974, as amended.

        "ERISA Affiliate"—as defined in Section 3.12(a).

        "Exchange Act"—the Securities Exchange Act of 1934.

        "Excluded Assets"—as defined in Section 2.2.

        "Final Settlement Statement"—as defined in Section 2.8(e).

        "First American"—means First American Title Insurance Company located at
550 South Hope Street, Suite 1950, Los Angeles, California 90071 to the
attention of Mary Owens, Vice President, National Account Manager.

        "GAAP"—generally accepted accounting principles for financial reporting
in the United States, applied on a consistent basis.

        "Gift Certificate Obligations"—all obligations to honor gift
certificates, special activities tickets and similar instruments sold by a
Seller prior to the Closing Date in accordance with each such certificate's or
similar instrument's terms.

3

--------------------------------------------------------------------------------






        "Grant Deed"—as defined in Section 2.7(a)(xix).

        "Governing Documents"—with respect to any particular entity, (a) if a
limited liability company, the articles of organization and operating agreement;
(b) if another type of Person, any other charter or similar document adopted or
filed in connection with the creation, formation or organization of the Person;
(c) all equity holders' agreements, voting agreements, voting trust agreements,
joint venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of any Person or
relating to the rights, duties and obligations of the equity holders of any
Person; and (d) any amendment or supplement to any of the foregoing.

        "Governmental Authorization"—any Consent, license, registration or
permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement
including without limitation any consent required under the HSR Act or any
variance, conditional use permit, special use permit, non-conforming use permit
or other zoning or land use permit.

        "Governmental Body"—any (a) nation, state, county, city, town, borough,
village, district or other jurisdiction; (b) federal, state, local, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers);
(d) multinational organization or body; (e) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; or (f) official of any of the
foregoing.

        "Hazardous Materials" means any wastes, substances, radiation, or
materials (whether solids, liquids or gases) (a) which are listed, defined, or
otherwise subject to regulation under any Environmental Law; (b) which contain
petroleum or petroleum products (including, without limitation, crude oil or any
fraction thereof) or (c) which consist of toxic mold.

        "Holdback Escrow Agent"—shall mean First American.

        "Holdback Escrow Agreement"—as defined in Section 2.7(a)(ix).

        "Holdback Escrow Amount"—as defined in Section 2.9.

        "HSR Act"—the Hart-Scott-Rodino Antitrust Improvements Act.

        "Indemnified Person"—as defined in Section 11.8(a).

        "Indemnifying Person"—as defined in Section 11.8(a).

        "Intellectual Property Assets"—all intellectual property owned, licensed
(as licensor or licensee), or otherwise used by a Seller, including without
limitation, (a) a Seller's name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications,
logos, slogans, trade dress, and the goodwill of the business symbolized by the
foregoing; (b) all patents, patent applications, together will all reissuances,
continuations, revisions, extensions and reexaminations thereof, and inventions
and discoveries that may be patentable; (c) all registered and unregistered
copyrights in both published works and unpublished works, including copyright
applications, and all other copyrightable works; (d) all rights in mask works;
(e) all know-how, trade secrets, confidential or proprietary information,
customer lists, Software, technical information, data, process technology,
plans, drawings and blue prints; and (f) all rights in internet web sites and
internet domain names presently used by a Seller.

        "Inventories"—inventories of a Seller, wherever located, used in
connection with or at the Leased Real Property or the Purchased Real Property,
including Concessions Inventories.

4

--------------------------------------------------------------------------------






        "IRS"—the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

        "Knowledge of Seller" or "Seller's Knowledge"—the actual knowledge of
Philip Harris, George Mann or Clyde Cornell after reasonable inquiry of the
employees of Sellers and Philip Harris & Associates, Inc. and their agents and
representatives.

        "Known Breaches"—as defined in Section 11.1(a)(i).

        "Lease"—any lease of Real Property or any rental agreement, license, or
other occupancy agreement pertaining to the leasing or use of Real Property to
which any Seller is a party.

        "Lease Assignment and Assumption"—as defined in Section 2.7(a)(v).

        "Leased Real Property"—means that portion of the Real Property demised
under the Assigned Leases.

        "Legal Requirement"—any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

        "Lessor Consent and Estoppel"—as defined in Section 2.12.

        "Liability"—with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

        "Material Adverse Effect"—as defined in Section 3.1(a).

        "Material Contracts"—as defined in Section 3.16(a).

        "Minimum Concessions Inventories"—means an amount of Concessions
Inventories per theatre included in the Leased Real Property and the Purchased
Real Property to operate such theatre on a Friday during the summer months.

        "Minimum Funding Plan"—any Employee Plan subject to the minimum funding
standards of Code Section 412.

        "Multiemployer Plan"—any "multiemployer plan" as such term is defined in
ERISA Section 3(37).

        "Noncompetition Agreements"—as defined in Section 2.7(a)(viii).

        "Non-Real Property Encumbrances"—as defined in Section 3.6(h).

        "Occupational Safety and Health Law"—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

        "Order"—any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

        "Ordinary Course of Business"—an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action (a) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person; (b) does not require authorization by the board of

5

--------------------------------------------------------------------------------






directors, managers, shareholders or members of such Person (or by any Person or
group of Persons exercising similar authority) and does not require any other
separate or special authorization of any nature; and (c) is similar in nature,
scope and magnitude to actions customarily taken, without any separate or
special authorization, in the ordinary course of the normal, day-to-day
operations of other Persons that are in the same line of business as such
Person.

        "Other Closing Documents"—as defined in Section 2.7(a)(vi).

        "Permitted Encumbrances"—collectively, the Permitted Non-Real Property
Encumbrances and the Permitted Real Property Encumbrances.

        "Permitted Non-Real Property Encumbrances"—as defined in Section 3.6(h).

        "Permitted Real Property Encumbrances"—(a) liens for real property taxes
and assessments not yet delinquent; (b) any Encumbrance affecting the Leased
Real Property or the Purchased Real Property created by or with the consent of
Buyer; and (c) those title exceptions affecting the Leased Real Property or the
Purchased Real Property that are approved or deemed approved by Buyer in
accordance with Section 5.9.

        "Person"—an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Body.

        "Predecessor Tenant"—a predecessor tenant (including its general
partners, if any) that has continuing contingent liability under an Assigned
Lease and that is identified on Schedule 5.10.

        "Preliminary Settlement Statement"—as defined in Section 2.8(a).

        "Proceeding"—any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

        "Post Closing Settlement Statement"—as defined in Section 2.8(d)

        "Purchase Price"—as defined in Section 2.3(a).

        "Purchased Assets"—as defined in Section 2.1.

        "Purchased Contracts"—as defined in Section 2.1(g).

        "Purchased Real Property"—as defined in Section 2.1(b).

        "REAs"—all reciprocal easement agreements benefiting or burdening any
Leased Real Property or Purchased Real Property to which a Seller is a party or
by which a Seller is bound.

        "Real Property"—(i) with respect to Signature and Turlock, means all
real property leased, subleased or otherwise occupied by Signature or Turlock as
applicable and (ii) with respect to Desert means all real property owned,
leased, subleased or otherwise occupied by Desert.

        "Reasonable Best Efforts"—the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible; provided, however, that a Person required to use
Reasonable Best Efforts under this Agreement will not be thereby required to
take actions that would result in a material adverse change in the benefits to
such Person of this Agreement and the Contemplated Transactions or to dispose of
or make any change to its business, to expend any material funds or to incur any
other material burden.

6

--------------------------------------------------------------------------------






        "Record"—information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

        "Related Party Lessor Consent and Estoppel"—as defined in
Section 2.12(e).

        "Related Party Contract"—means any Assigned Lease, Contract or other
agreement to which a Seller is a party with another Person who is an Affiliate
of such Seller or a member of such Seller.

        "Release"—means any emission, spill, seepage, leak, escape, leaching,
discharge, injection, pumping, pouring, emptying, dumping, disposal, or release
of Hazardous Materials into or upon the environment, including the air, soil,
improvements, surface water, groundwater, the sewer, septic system, storm drain,
publicly owned treatment works, or waste treatment, storage, or disposal systems
or any exposure to Hazardous Materials.

        "Released Claims"—means any claim of a Buyer Indemnified Person (other
than claims arising in accordance with Section 11.2(a) or (b)) based upon
(a) defects, latent or patent, in the physical condition of the Leased Real
Property, the Purchased Real Property or the Tangible Personal Property,
including, without limitation, the compliance of the Leased Real Property or
Purchased Real Property with any Legal Requirement, (b) the fitness of the
Leased Real Property, the Purchased Real Property and the Tangible Personal
Property for Buyer's intended use thereof or (c) Subject to Liabilities.

        "Remediation"—means any investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling and analysis, installation, reclamation, closure, or
post-closure in connection with the suspected, threatened or actual Release of
Hazardous Materials.

        "Representatives"—with respect to a Seller, means its managers, members,
officers, employees, affiliates, or representatives (including, without
limitation, financial advisors, attorneys or accountants) and with respect to
Buyer, means it directors, officers, employees, affiliates or representatives
(including, without limitation, financial advisors, attorneys or accountants).

        "Restricted Contracts"—as defined in Section 2.11(a).

        "Retained Liabilities"—as defined in Section 2.4(b).

        "Scheduled Closing Date"—as defined in Section 2.6(a).

        "Seller(s)"—as defined in the first paragraph of this Agreement.

        "Seller Indemnified Persons"—as defined in Section 11.3.

        "Seller Parties"—as defined in Section 3.18(b).

        "Seller's Closing Documents"—as defined in Section 3.2(a).

        "Seller's Possession"—means, with respect to the applicable Seller,
either (i) physically located in the offices of Sellers or Philip Harris &
Associates, Inc. (ii) physically located at any of such Seller's Leased Real
Property or Purchased Real Property or (iii) in the possession or control of the
representatives or agents of Seller or Philip Harris & Associates, Inc.

        "Sellers' Premium Portion"—as defined in Section 12.1.

        "Software"—all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.

7

--------------------------------------------------------------------------------






        "Subject To Liabilities"—Encumbrances (other than those that Sellers
either covenant to or elect to remove pursuant to Section 5.9) which affect the
Leased Real Property or the Purchased Real Property to the extent such
Encumbrances are the obligation, or diminish the rights, of the lessee or
sublessee, as applicable, under the Assigned Leases or the owner thereof with
respect to the Purchased Real Property and of which the Sellers have no
Knowledge prior to the Effective Time.

        "Subsidiary"—with respect to any Person (the "Owner"), any corporation
or other Person of which securities or other interests having the power to elect
a majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

        "Tangible Personal Property"—all machinery, equipment, tools, furniture,
furnishings, fixtures, appliances, office equipment, computer hardware,
supplies, materials, vehicles and other items of tangible personal property
(other than Inventories) of every kind owned or leased by a Seller (wherever
located and whether or not carried on a Seller's books) which is used or useful
solely or primarily in connection with a Seller's use, occupancy and operation
of the Leased Real Property, the Purchased Real Property or other Purchased
Assets, together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.

        "Tax"—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees' income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

        "Tax Return"—any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

        "Theatre Level Cash Flows"—as defined in Section 3.4(b).

        "Third Party"—a Person that is not a party to this Agreement.

        "Third-Party Claim"—any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

        "Title Company"—means First American.

        "Title Documents"—as defined in Section 5.9(a)(i).

        "Title Policies"—as defined in Section 5.9(a)(iii).

        "Trademark License Agreement"—as defined in Section 2.7(a)(ii).

8

--------------------------------------------------------------------------------





        "Welfare Plan"—any "employee welfare benefit plan" as such term is
defined in ERISA Section 3(1).

        1.2.    Usage.    

        (a)    Interpretation.    In this Agreement, unless a clear contrary
intention appears: (i) the singular number includes the plural number and vice
versa; (ii) reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) reference to
any gender includes each other gender; (iv) reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof;
(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (vi) "hereunder," "hereof,"
"hereto," and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Article, Section or other
provision hereof; (vii) "including" (and with correlative meaning "include")
means including without limiting the generality of any description preceding
such term; (viii) "or" is used in the inclusive sense of "and/or"; (ix) with
respect to the determination of any period of time, "from" means "from and
including" and "to" means "to but excluding"; and (x) references to documents,
instruments or agreements shall be deemed to refer as well to annexes, all
addenda, exhibits, schedules or amendments thereto.

        (b)    Accounting Terms and Determinations.    Unless otherwise
specified herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP.

        (c)    Legal Representation of the Parties.    This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.

2.     SALE AND TRANSFER OF PURCHASED ASSETS; CLOSING

        2.1.    Purchased Assets to be Sold.    

        Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, but effective as of the Effective Time, each Seller
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from each Seller, all of each Seller's right, title and
interest in and to the following property and assets, real, personal or mixed,
tangible and intangible, of every kind and description, wherever located:

        (a)   such Seller's interests in, to and under all of the Leases listed
or otherwise identified in Schedule 2.1(a) (the "Assigned Leases") and in and to
all of the Leased Real Property leased or otherwise demised to the Seller under
the Assigned Leases;

        (b)   Desert's fee interest in the Real Property identified in
Schedule 2.1(b) including any buildings or improvements located thereon (the
"Purchased Real Property");

        (c)   any buildings or improvements located on the Leased Real Property
demised under the Assigned Leases;

9

--------------------------------------------------------------------------------






        (d)   any Appurtenances which benefit the Leased Real Property or the
Purchased Real Property including, without limitation, any REAs, DDAs, rights of
way, easements and licenses to the extent benefiting such leasehold or fee
interests under the Assigned Leases or the Purchased Real Property;

        (e)   all Tangible Personal Property, including those items listed in
Schedule 3.6(g);

        (f)    all Inventories (except to the extent specified in
Section 2.2(j));

        (g)   the Contracts listed in Schedule 2.1(g) (not including the
Assigned Leases listed on Schedule 2.1(a)) ("Purchased Contracts");

        (h)   all Governmental Authorizations, and all pending applications
therefor or renewals thereof, listed in Schedule 3.13(b) and held by a Seller
relating to the Purchased Assets;

        (i)    all data and Records related to the operation of the Purchased
Assets, including client and customer lists and Records, advertising materials,
promotional materials, studies, reports, correspondence and other similar
documents and, subject to Legal Requirements, copies of all personnel Records;

        (j)    all property insurance benefits, including rights and proceeds,
claimed in connection with Purchased Assets impaired as of the Closing Date;

        (k)   all claims of any Seller against third parties arising out of or
relating to the Assumed Liabilities, whether known or unknown, contingent or
noncontingent and all claims of any Seller against third parties relating to any
Purchased Asset impaired as of the Closing Date, whether known or unknown,
contingent or noncontingent;

        (l)    all rights of a Seller relating to deposits, prepaid rents, and
prepaid expenses, claims for refunds and rights to offset in respect thereof
that are related to the Purchased Assets;

        (m)  all theatre cash remaining on the Closing Date in the theatres
being acquired as part of the Leased Real Property or the Purchased Real
Property in an amount that varies per theatre and will be agreed upon in writing
before the Due Diligence Deadline; and

        (n)   all goodwill associated with the Purchased Assets.

        All of the property and assets to be transferred to Buyer hereunder are
herein referred to collectively as the "Purchased Assets." Notwithstanding the
foregoing, the transfer of the Purchased Assets pursuant to this Agreement shall
not include the assumption of any Liability related to the Purchased Assets
unless Buyer expressly assumes that Liability pursuant to Section 2.4(a).

        2.2.    Excluded Assets.    Notwithstanding anything elsewhere in this
Agreement, all of the assets of a Seller not specifically listed in Section 2.1
(collectively, the "Excluded Assets") are not part of the sale and purchase
contemplated hereunder, are excluded from the Purchased Assets and shall remain
the property of the applicable Seller after the Closing, including:

        (a)   all cash, cash equivalents and short-term investments (except as
specified in 2.1(l));

        (b)   all Accounts Receivable;

        (c)   all minute books, stock Records and tax records;

        (d)   all insurance policies and rights thereunder (except to the extent
specified in Section 2.1(i));

        (e)   all Contracts of a Seller that are not listed in Schedule 2.1(a)
or Schedule 2.1(g), including all Contracts of a Seller that are concession
arrangements, beverage agreements, and theatre advertising arrangements;

10

--------------------------------------------------------------------------------






        (f)    all Intellectual Property Assets;

        (g)   all personnel Records and other Records that a Seller is required
by law to retain in its possession;

        (h)   all claims for refund of Taxes and other governmental charges of
whatever nature;

        (i)    all rights in connection with and assets of the Employee Plans;

        (j)    Concessions Inventories in excess of the Minimum Concessions
Inventories except as agreed to in the Concessions Letter Agreement; and

        (k)   all shares of capital stock or other ownership interest in any
other Person.

        2.3.    Consideration; Delivery of Funds.    

        (a)   In consideration for the Purchased Assets and each Seller's
performance of its respective obligations under this Agreement, Buyer shall pay
an aggregate purchase price (the "Purchase Price") of (i) $166,442,786 plus or
minus the adjustments to the Purchase Price pursuant to Section 2.8 (the
"Closing Consideration") and (ii) the assumption by Buyer of the Assumed
Liabilities. At Closing, in accordance with Section 2.7(b)(i), (ii), (iii) and
(iv), Buyer shall pay through the Closing Escrow Holder by wire transfer in
immediately available United States funds (A) to Sellers, the Closing
Consideration (x) less the Holdback Escrow Amount (y) less the amounts payable
to lenders pursuant to Section 2.10 and (z) with respect to Signature, less the
Construction Escrows, (B) to the lenders, the amounts payable pursuant to
Section 2.10, (C) to the Holdback Escrow Agent pursuant to the Holdback Escrow
Agreement, the Holdback Escrow Amount and (D) to the Construction Escrow Holder
pursuant to the Development Agreements, the Construction Escrows. The Closing
Consideration (I) less the Holdback Escrow Amount (II) less the amounts paid to
lenders pursuant to Section 2.10 and (III) and with respect to Signature, less
the Construction Escrows shall be allocated among the Sellers consistent with
the allocation of the Purchase Price on Schedule 2.5 after adjusting for the
effect of the reductions, if any, pursuant to clause (II) and/or clause (III)
for the applicable Seller(s) only.

        (b)   All funds required to be delivered to the Closing Escrow Holder
pursuant to this Agreement shall be delivered on the Closing Date by wire
transfer of immediately available funds, prior to the time at which the Title
Company shall record documents pursuant to Section 2.7(c) hereof, but not later
than 9:30 a.m. Los Angeles time, pursuant to such wiring instructions as Closing
Escrow Holder shall provide to Buyer and Sellers. All funds required to be
delivered by the Closing Escrow Holder to Sellers on the Closing Date pursuant
to this Agreement shall be delivered by wire transfer of immediately available
funds pursuant to wiring instructions to be delivered to the Closing Escrow
Holder prior to the Closing Date.

        2.4.    Liabilities.    (a)    Assumed Liabilities.    On the Closing
Date, but effective as of the Effective Time, Buyer shall assume and agree to
discharge only the following Liabilities of a Seller with respect to the
Purchased Assets (the "Assumed Liabilities"):

          (i)  all Liabilities under Purchased Assets that arise after the
Effective Time and relate to facts, circumstances or conditions existing,
initiated or occurring after the Effective Time (except as set forth in
Section 2.4(b) below);

         (ii)  all Liabilities arising after the Effective Time for a Seller's
obligations under Permitted Encumbrances;

        (iii)  Taxes to be paid or assumed by Buyer pursuant to Section 2.8;

        (iv)  the Gift Certificate Obligations; and

11

--------------------------------------------------------------------------------






         (v)  a Seller's obligations to honor (without charge to the holder
thereof) those "VIP courtesy passes" listed on Schedule 2.4(a)(v) through the
stated expiration date of such courtesy passes.

        (b)    Retained Liabilities.    The Retained Liabilities shall remain
the sole responsibility of and shall be retained, paid, performed and discharged
solely by the applicable Seller. "Retained Liabilities" shall mean every
Liability of Sellers other than the Assumed Liabilities, including without
limitation:

          (i)  any Liability under any Purchased Assets that arises after the
Effective Time but that relates to facts, circumstances or conditions that
occurred prior to the Effective Time including without limitation any breach or
non-compliance of a Purchased Contract or an Assigned Lease;

         (ii)  any Liability for Taxes, including (A) any Taxes arising as a
result of a Seller's operation of its business or ownership of the Purchased
Assets prior to the Effective Time, (B) any Taxes that will arise as a result of
the sale of the Purchased Assets pursuant to this Agreement (including but not
limited to any documentary transfer taxes or sales taxes payable in connection
with the sale by each Seller to Buyer of the Purchased Assets), (C) any deferred
Taxes of any nature, and (D) Taxes related to the Excluded Assets.
Notwithstanding anything to the contrary in this Agreement, any supplemental
taxes for the period after the Closing or increase in taxes resulting from the
sale by each Seller to Buyer of the Assigned Leases or the Purchased Real
Property shall be payable by Buyer. Notwithstanding anything to the contrary
contained in this Agreement, each Seller reserves the right to meet with
governmental officials and to contest any reassessment or assessment of the
Leased Real Property, the Purchased Real Property or any portion thereof and to
attempt to obtain a refund for any Taxes previously paid by such Seller. Each
Seller shall retain all rights with respect to any refund of Taxes to the extent
applicable to any period through the Closing Date, inclusive;

        (iii)  any Liability under any Contract not assumed by Buyer under
Section 2.4(a), including any Liability arising out of or relating to a Seller's
credit facilities or any security interest related thereto;

        (iv)  any Liability under the Employee Plans or relating to payroll,
vacation, sick leave, workers' compensation, unemployment benefits, pension
benefits, employee stock option or profit-sharing plans, health care plans or
benefits, COBRA, or any other employee plans or benefits of any kind for a
Seller's employees or former employees or both;

         (v)  any Liability under any employment, severance, retention or
termination agreement with any employee of a Seller or any of its Affiliates;

        (vi)  any Liability arising out of or relating to any employee grievance
whether or not the affected employees are hired by Buyer;

       (vii)  any Liability of a Seller to any member or Affiliates of such
Seller or any member;

      (viii)  any Liability to indemnify, reimburse or advance amounts to any
manager, officer, director, employee or agent of a Seller;

        (ix)  any Liability to distribute to any of a Seller's members or
otherwise apply all or any part of the consideration received hereunder;

         (x)  any Liability arising out of any Proceeding pending as of the
Effective Time;

        (xi)  any Liability arising out of any Proceeding commenced after the
Effective Time and arising out of or relating to any occurrence or event
happening prior to the Effective Time;

12

--------------------------------------------------------------------------------






       (xii)  any Liability arising out of or resulting from a Seller's
compliance or noncompliance with any Legal Requirement or Order of any
Governmental Body;

      (xiii)  any Liability relating to or arising from facts, circumstances, or
conditions existing, initiated or occurring prior to the Effective Time, which
has or will result in Liability to a Seller or Buyer under Environmental Law;

      (xiv)  any Liability of a Seller based upon a Seller's acts or omissions
occurring after the Effective Time;

       (xv)  any Liability arising out of the ownership or operation of the
Purchased Assets attributable to a Seller prior to the Effective Time; and

      (xvi)  any Liability relating or arising from the Excluded Assets.

        2.5.    Allocation.    The Purchase Price shall be allocated separately
to each of the Assigned Leases, the Purchased Real Property and the other
Purchased Assets in accordance with Schedule 2.5. At and after the Closing, the
parties shall make consistent use of the allocation, fair market value and
useful lives specified in Schedule 2.5 for all Tax purposes and in all filings,
declarations and reports with the IRS in respect thereof, including the reports
required to be filed under Section 1060 of the Code, payment of documentary
transfer tax, any re-assessments of the value of the Leased Real Property or
Purchased Real Property pursuant to California Revenue and Taxation Code
Section 60 et seq. and withholding pursuant to California Revenue and Taxation
Code Section 18662 et seq. Buyer shall prepare and deliver IRS Form 8594 to each
Seller within forty-five (45) days after the Closing Date to be filed with the
IRS. In any Proceeding related to the determination of any Tax, neither Buyer
nor Sellers shall contend or represent that such allocation is not a correct
allocation. The parties acknowledge and agree that (i) Schedule 2.5 attached
upon the execution of this Agreement is preliminary and is based upon Seller's
projected balance sheet as of May 31, 2004, (ii) the applicable Sellers will
spend additional funds in connection with the construction projects that are the
subject of the Development Agreements through the Closing Date, and (iii) that
there will be other accounting adjustments to reflect that the Scheduled Closing
Date is other than at the end of a month. Consistent with the application of
accounting principles used to prepare the original Schedule 2.5, each Seller
shall prepare and deliver a revised Schedule 2.5 to the Buyer within 60 days
after the Closing. Such revised Schedule 2.5 shall be subject to Buyer's
approval and in the event the parties can not agree to the revised Schedule 2.5,
then the parties shall resolve the dispute as set forth in Section 2.8(e).

        2.6.    Closing.    

        (a)   The purchase and sale provided for in this Agreement (the
"Closing") will take place on the later of (i) June 17, 2004 (the "Scheduled
Closing Date") or (ii) the date that is five (5) Business Days following the
satisfaction and/or waiver of all conditions to Closing set forth in Sections 7
and 8 (other than those conditions contemplated to be satisfied at the Closing),
unless Buyer and Sellers otherwise agree. Subject to the provisions of
Article 9, failure to consummate the purchase and sale provided for in this
Agreement on the date determined pursuant to this Section 2.6 will not result in
the termination of this Agreement and will not relieve any party of any
obligation under this Agreement. In such a situation, the Closing will occur as
soon as practicable, subject to Article 9.

        (b)   Upon execution of this Agreement, the parties hereto shall open an
escrow (the "Closing Escrow") by depositing with Title Company, in its capacity
as escrow holder for this transaction ("Closing Escrow Holder") an executed
counterpart of this Agreement. All escrow instructions shall be addressed to
Closing Escrow Holder, to the attention of Mary Owens, who shall be responsible,
on behalf of the Closing Escrow Holder, for the escrow under this Agreement.
This Agreement shall serve as the instructions to the Closing Escrow Holder for
consummation of the purchase and sale contemplated hereby. The Closing Escrow
Holder shall signify its

13

--------------------------------------------------------------------------------






acknowledgment and agreement to the escrow instructions contained herein by
execution of the acknowledgment immediately following the signature page hereof.
Sellers and Buyer shall execute such supplemental escrow instructions as may be
appropriate to enable the Closing Escrow Holder to comply with the terms of this
Agreement. In the event of any conflict between the provisions of this Agreement
and any supplemental escrow instructions executed by either Buyer or a Seller,
but not all parties, the terms of this Agreement shall control. In the event of
any conflict between the provisions of this Agreement and any supplemental
escrow instructions executed by Buyer and Sellers, the terms of such
supplemental escrow instructions shall control. Written instructions to the
Closing Escrow Holder from Sellers' counsel, in the case of Sellers, or from
Buyer's counsel, in the case of Buyer, shall be deemed given by, and shall be
binding upon, the party whose counsel gave such instructions to the Closing
Escrow Holder, provided that escrow instructions given by counsel may be
supplemental to, but not inconsistent with, the terms of this Agreement.

        2.7.    Closing Obligations.    In addition to any other documents to be
delivered under other provisions of this Agreement, including without limitation
under this Article II, Section 7.4 or Section 8.3, at the Closing:

        (a)   Each of the Sellers shall deliver as applicable:

          (i)  to Buyer, two original counterparts of the bill of sale,
assignment and assumption agreement substantially in the form of
Exhibit 2.7(a)(i) (the "Bill of Sale, Assignment and Assumption")" executed by
such Seller;

         (ii)  to Buyer, two original counterparts to the trademark license
agreement substantially in the form of Exhibit 2.7(a)(ii) ("Trademark License
Agreement") executed by such Seller;

        (iii)  to Buyer, two original counterparts to the Development Agreement
for the Ukiah 6 (Ukiah, California) theatre in a form mutually agreed upon by
Buyer and the applicable Seller prior to the Due Diligence Deadline, executed by
Philip Harris & Associates, Inc. and the consents thereto executed by the
applicable Seller and the Architect and Contractor named therein;

        (iv)  to Buyer, two original counterparts to the Development Agreement
for the Stockton Holiday 8 (Stockton, California) theatre in a form mutually
agreed upon by Buyer and the applicable Seller prior to the Due Diligence
Deadline, executed by Philip Harris & Associates, Inc. and the consents thereto
executed by the applicable Seller and the Architect and Contractor named
therein;

         (v)  to Closing Escrow Holder, for each Assigned Lease, two original
counterparts of an assignment and assumption agreement duly executed and
acknowledged by such Seller, substantially in the form of Exhibit 2.7(a)(v) and
otherwise in recordable form (the "Lease Assignment and Assumption"), together
with a separate statement of the documentary transfer tax, if any, due in
connection with the recording of the corresponding Lease Assignment and
Assumption (to the extent separate statements are permitted in Hawaii), it being
agreed that such transfer tax shall not be shown on the face of the
corresponding Lease Assignment and Assumption; it also being agreed that the fee
or penalty, if any, for non-filing of any required preliminary change of
ownership report shall be paid by Buyer in lieu of the filing of such a report;

        (vi)  to Buyer or Closing Escrow Holder, as applicable, such other bills
of sale, assignments, certificates of title, documents and other instruments of
transfer and conveyance as may reasonably be requested by Buyer, each in form
and substance reasonably satisfactory to Buyer and its legal counsel and
executed by such Seller ("Other Closing Documents");

14

--------------------------------------------------------------------------------






       (vii)  to Buyer, two original counterparts to the consulting agreement
substantially in the form of Exhibit 2.7(a)(vii), executed by Philip Harris III
(the "Consulting Agreement");

      (viii)  to Buyer, (A) two original counterparts to the noncompetition
agreement substantially in the form of Exhibit 2.7(a)(viii)(A), executed by
Philip Harris III, (B) two original counterparts to the noncompetition agreement
substantially in the form of Exhibit 2.7(a)(viii)(B), executed by George Mann,
and (C) two original counterparts to the noncompetition agreement substantially
in the form of Exhibit 2.7(a)(viii)(C), executed by each Seller (the
"Noncompetition Agreements");

        (ix)  to Buyer, five original counterparts to the escrow agreement
substantially in the form of Exhibit 2.7(a)(ix), executed by Sellers and the
Holdback Escrow Agent (the "Holdback Escrow Agreement");

         (x)  to the Closing Escrow Holder, two original counterparts of the
amendments to the Assigned Leases described on Schedule 2.7(a)(x), executed by
the applicable Seller;

        (xi)  to Buyer, two original counterparts of the certificate executed by
such Seller as to the accuracy of its representations and warranties as of the
date of this Agreement and as of the Closing in accordance with Section 7.1 and
as to such Seller's compliance with and performance of its covenants and
obligations to be performed or complied with at or before the Closing in
accordance with Section 7.2;

       (xii)  to the Closing Escrow Holder, one original of a certificate of
non-foreign status of such Seller in the form of Exhibit 2.7(a)(xii) attached
hereto;

      (xiii)  to Buyer, a certificate of the manager or other governing body of
such Seller certifying, as complete and accurate as of the Closing, attached
copies of the Governing Documents of such Seller, certifying and attaching all
requisite resolutions or actions of such Seller's governing bodies and members
approving the execution and delivery of this Agreement and the consummation of
the Contemplated Transactions and certifying to the incumbency and signatures of
the officers or managers of such Seller executing this Agreement and any other
document relating to the Contemplated Transactions;

      (xiv)  to Buyer, lien releases, Uniform Commercial Code termination
statements and other similar documents as may be necessary to provide reasonable
evidence that all items of intangible personal property, Tangible Personal
Property and fixtures comprising Purchased Assets are free and clear of
Encumbrances, other than Permitted Encumbrances;

       (xv)  to the Closing Escrow Holder, if Buyer and Seller reasonably
determine that documentary transfer tax is payable in connection with the
assignment contemplated by any Lease Assignment and Assumption, but in any event
if payment of such tax is required by the county recorder to record the
corresponding Lease Assignment and Assumption in California, a separate
statement of the documentary transfer tax payable in connection with the
recording of such Lease Assignment and Assumption, substantially in the form of
Exhibit 2.7(a)(xv);

      (xvi)  to the Closing Escrow Holder, with respect to each of the Assigned
Leases or the Purchased Real Property which is encumbered by a mortgage or deed
of trust on the Seller's interest, a payoff demand and/or a request for full
reconveyance duly executed by the mortgagee or beneficiary thereof and/or a full
reconveyance duly executed by the trustee thereof, and in form and substance
satisfactory to the Title Company;

     (xvii)  to the Closing Escrow Holder, such other instruments, certificates
and affidavits as may reasonably be requested by the Title Company in connection
with the issuance of the Title Policies;

15

--------------------------------------------------------------------------------






    (xviii)  to the Closing Escrow Holder, one original of a real estate
withholding exemption certificate on FTB Form 593-W, duly executed by Sellers
and in form and substance reasonably satisfactory to Buyer;

      (xix)  to the Closing Escrow Holder, one original grant deed in the form
of Exhibit 2.7(a)(xix) ("Grant Deed") executed and acknowledged by Desert and
otherwise in recordable form; together with a separate statement of the
documentary transfer tax, if any, due in connection with the recording of the
Grant Deed, it being agreed that such transfer tax shall not be shown on the
face of the corresponding Grant Deed; it also being agreed that the fee or
penalty, if any, for non-filing of any required preliminary change of ownership
report shall be paid by Buyer in lieu of the filing of such a report;

       (xx)  to Buyer, two original counterparts to the letter agreement
regarding theatre advertising arrangements in the form of
Exhibit 2.7(a)(xx) executed by such Seller;

      (xxi)  to Buyer, two original counterparts to the letter agreement
regarding Concessions Inventories in the form of Exhibit 2.7(a)(xxi) executed by
such Seller ("Concessions Letter Agreement"); and

     (xxii)  to Buyer, two original counterparts to the Development Agreement
for the Signature Palm Springs theatre in a form mutually agreed upon by Buyer
and the applicable Seller prior to the Due Diligence Deadline, executed by
Philip Harris & Associates, Inc. and the consents thereto executed by the
applicable Seller and the Architect and Contractor named therein.

        (b)   Buyer shall deliver:

          (i)  to the Closing Escrow Holder, the Closing Consideration (x) less
the Holdback Escrow Amount and (y) less the Construction Escrows to an account
specified by the Closing Escrow Holder in a writing delivered to Buyer at least
three (3) business days prior to the Closing Date;

         (ii)  to the Closing Escrow Holder, the amounts payable to the lenders
pursuant to Section 2.10 to an account specified by the Closing Escrow Holder in
a writing delivered to Buyer at least three (3) business days prior to the
Closing Date;

        (iii)  to the Closing Escrow Holder, the Holdback Escrow Amount, by wire
transfer to an account specified by the Closing Escrow Holder in a writing
delivered to Buyer at least three (3) days prior to the Closing Date;

        (iv)  to the Construction Escrow Holder, the Construction Escrows;

         (v)  to the Sellers, four original counterparts to the Holdback Escrow
Agreement, executed by Buyer and the Holdback Escrow Agent,

        (vi)  to each of the Sellers, two original counterparts of the
applicable Bill of Sale, Assignment and Assumption executed by Buyer;

       (vii)  to each of the Sellers, two original counterparts to the letter
agreement regarding the Trademark License Agreement executed by Buyer;

      (viii)  to the applicable Seller, four original counterparts to the
Development Agreement for the Ukiah 6 (Ukiah, California) theatre in a form
mutually agreed upon by Buyer and the applicable Seller prior to Closing
executed by Buyer;

        (ix)  to the applicable Seller, four original counterparts to the
Development Agreement for the Stockton Holiday 8 (Stockton, California) theatre
in a form mutually agreed upon by Buyer and the applicable Seller prior to the
Due Diligence Deadline executed by Buyer;

16

--------------------------------------------------------------------------------







         (x)  to the Closing Escrow Holder, two original counterparts of each
Lease Assignment and Assumption executed by Buyer;

        (xi)  to the Sellers, two original counterparts of the Consulting
Agreement executed by Buyer;

       (xii)  to the Sellers, two original counterparts of each of the
Noncompetition Agreements executed by Buyer;

      (xiii)  to the Sellers, a certificate executed by Buyer as to the accuracy
of its representations and warranties as of the date of this Agreement and as of
the Closing in accordance with Section 8.1 and as to its compliance with and
performance of its covenants and obligations to be performed or complied with at
or before the Closing in accordance with Section 8.2;

      (xiv)  to the Sellers, a certificate of the Secretary of Buyer certifying,
as complete and accurate as of the Closing, attached copies of the Governing
Documents of Buyer and certifying and attaching all requisite resolutions or
actions of Buyer's board of directors approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the officers of Buyer executing
this Agreement and any other document relating to the Contemplated Transactions;

       (xv)  to each of the Sellers, two original counterparts to the letter
agreement regarding theatre advertising arrangements in the form of
Exhibit 2.7(a)(xx) executed by Buyer;

      (xvi)  to each of the Sellers, two original counterparts to the
Concessions Letter Agreement executed by Buyer; and

     (xvii)  to the applicable Seller, four original counterparts to the
Development Agreement for the Signature Palm Springs theatre in a form mutually
agreed upon by Buyer and Seller prior to the Due Diligence Deadline executed by
Buyer.

        (c)   Provided that Closing Escrow Holder has received all the items to
be delivered to it described in subsections (a) and (b) hereof, and provided
further that the Title Company is irrevocably and unconditionally prepared and
committed to deliver to Buyer the Owner's Title Policy, Closing Escrow Holder is
authorized and instructed as early as possible on the Closing Date to do the
following:

          (i)  Record the Lease Assignments and Assumptions, memorandum of
leases, SNDAs, and NDAs in the official records of the county or counties where
the respective Leased Real Property are located, in such order or orders as
Buyer may reasonably request pursuant to separate written instructions given by
Buyer to Closing Escrow Holder;

         (ii)  Record the Grant Deed in the official records of the county or
counties where the Purchased Real Property is located;

        (iii)  Deliver fully executed separate statements to the County
Recorders of the respective California and Hawaii counties (to the extent
separate statements are permitted in Hawaii) in which the Leased Real Property
and the Purchased Real Property are located;

        (iv)  Deliver funds pursuant to Section 2.3 and Sections 2.7(b)(i) and
(ii); provided, however, such payments shall include payments necessary to
release or discharge any monetary liens which Sellers are obligated to release
or discharge under this Agreement;

         (v)  Deliver to Sellers each of the documents set forth on
Schedule 2.7(c);

        (vi)  Deliver to Buyer each of the documents set forth on
Schedule 2.7(c); and

17

--------------------------------------------------------------------------------






       (vii)  Return any other item to the party who delivered it to the Closing
Escrow Holder.

The Closing Escrow Holder is hereby authorized and instructed to date the Lease
Assignment and Assumptions as of the Closing Date. The Closing Escrow Holder is
hereby authorized and instructed to date as of the Closing Date any other
document delivered by the parties hereto which has not theretofore been dated.
The Closing Escrow Holder is hereby authorized and instructed to insert the
amount of the tax due on the separate statement in accordance with the
Preliminary Settlement Statement. As soon as reasonably practicable, Seller
shall provide the Closing Escrow Holder with a copy of the Preliminary
Settlement Statement agreed to by the parties in accordance with Section 2.8.
The Closing Escrow Holder shall deliver the Title Policies and a conformed copy
of the Lease Assignments and Assumptions to Buyer not more than seven Business
Days after the Closing Date.

        2.8.    Prorations Adjustment.    

        (a)   The items of income and expense or asset or liability, as the case
may be, set forth below shall be prorated as of the Effective Time, so that
Sellers shall bear all such income and expense with respect to the Leased Real
Property and the Purchased Real Property through and including the period
preceding the Effective Time, and Buyer shall bear all such income and expense
with respect to the Leased Real Property and the Purchased Real Property on and
after the Effective Time. Prorations shall be made pursuant to a preliminary
settlement statement ("Preliminary Settlement Statements") prepared in good
faith and delivered by each Seller to Buyer not earlier than 20 calendar days
and not later than 10 calendar days prior to Closing, together with such
supplemental calculations and information as shall be reasonably necessary or
appropriate to enable Buyer to determine the accuracy thereof. The Preliminary
Settlement Statements shall be based upon the most current and reliable
information reasonably available to such Seller at the time of its delivery, and
may be based upon estimates where actual amounts are impractical to obtain or
verify. Within 5 calendar days of Buyer's receipt of the Preliminary Settlement
Statements, Buyer shall notify the Sellers in writing whether Buyer approves the
Preliminary Settlement Statements. If Buyer approves the Preliminary Settlement
Statements, or fails to notify a Seller of its disapproval at the time specified
above, then the proration amount shall be as set forth on applicable Preliminary
Settlement Statement initially delivered by a Seller to Buyer. If Buyer
disapproves a Preliminary Settlement Statement, then the applicable Seller and
Buyer shall use their Reasonable Best Efforts to agree upon the amounts to be
set forth on such Preliminary Settlement Statement. The amounts set forth on the
Preliminary Settlement Statements shall be subject to adjustment or correction
on the Final Settlement Statements. Buyer's approval or disapproval of a
Preliminary Settlement Statement shall not be a condition to Closing, and any
disagreements regarding the Preliminary Settlement Statement shall be resolved
at the time and in the manner provided for resolution of disagreements about the
Final Settlement Statements. If the applicable parties are unable to resolve all
disagreements regarding the Preliminary Settlement Statement of a Seller prior
to the Closing, then the proration amount shall be as set forth on the
Preliminary Settlement Statement initially delivered by such Seller to Buyer,
with such modifications thereto, if any, to which the parties have agreed.

        (b)   Each Preliminary Settlement Statement shall set forth the
following information as a credit or debit to Buyer or a Seller as applicable:

          (i)  (A) Real property taxes and assessments which are (x) a lien
against the Leased Real Property or the Purchased Real Property, (y) separately
assessed against such premises and (z) payable by a Seller directly to the tax
collector or reimbursed dollar for dollar to the corresponding lessor, shall be
prorated as of the Closing Date and any such amount up to and including the
Closing Date shall be Seller's obligation and any amount after the Closing Date
shall be Buyer's obligation and (B) real property Taxes and assessments which
are a lien

18

--------------------------------------------------------------------------------



against the Leased Real Property, but are not separately assessed, or are
neither payable by a Seller directly to the tax collector or reimbursed dollar
for dollar to the lessor, shall be allocated between Buyer and the applicable
Seller in a reasonable manner, based upon the best estimates of the parties and
prior billings therefor by the corresponding lessor.

         (ii)  Personal property taxes, sales taxes, and other state, county and
municipal Taxes other than those Taxes on real property described in
Section 2.8(b)(i) above (but not including any Tax based on income), imposed on
a periodic basis and payable for a taxable period that includes (but does not
end on) the Closing Date and arising out of the ownership or operation of the
Purchased Assets, shall be prorated as of the Closing Date and any such amount
up to and including the Closing Date shall be Sellers' obligation and any amount
after the Closing Date shall be Buyer's obligation.

        (iii)  Monthly or other periodic rent under the Assigned Leases, whether
paid in arrears or in advance.

        (iv)  Additional rent under the Assigned Leases including without
limitation additional rent to cover taxes, insurance, utilities, maintenance and
other operating costs and expenses incurred, or to be incurred, in connection
with the ownership, operation, maintenance and management of the Leased Real
Property, whether paid in arrears or in advance.

         (v)  Payments and charges under Purchased Contracts or Assigned Leases
(to the extent such payments and charges are included in the Assumed
Liabilities).

        (vi)  Electrical, gas, telephone, sewer and water utility service. Each
Seller shall make reasonable efforts to cause meters to be read for such
utilities as close to the Effective Time as possible. To the extent such meters
are read, adjustments shall be based upon such readings, using the number of
business days prior to and after the reading, and prior to and after the
Effective Time. To the extent such meters are not read, adjustments shall be
made using the most recently received bill for such utility service. In no event
shall Sellers cause any of the services to be physically terminated, shut off or
interrupted; provided, however, Sellers shall not be responsible for any service
interruption if Buyer does not make reasonable efforts to establish or continue
any service with the applicable utility service provider following the Closing
Date.

       (vii)  Payments or assessments in respect of any REAs affecting the
Leased Real Property to the extent payable by the lessee under any of the
Assigned Leases or in respect of any REAs affecting the Purchased Real Property.

      (viii)  Buyer shall be entitled to a credit to the Purchase Price in an
amount equal to (A) the Gift Certificate Obligations liability of a Seller,
which for the purposes of the Preliminary Settlement Statement shall be in the
amount set forth on the interim balance sheet of such Seller furnished to Buyer
pursuant to Section 5.7 most recently in advance of the Closing Date, plus
(B) 90% of any increase in the amount of such Seller's Gift Certificate
Obligations between the date of such financial statement and the Closing Date,
minus (C) 100% of any decrease in the amount of such Seller's Gift Certificate
Obligations.

        (ix)  Each Seller shall be entitled to a credit for theatre cash
remaining on the Closing Date in Seller's theatres being acquired as part of the
Leased Real Property and Purchased Real Property.

         (x)  Each Seller shall be entitled to a credit in an amount equal to
the Excess Concessions Inventory (as defined in the Concessions Letter
Agreement).

19

--------------------------------------------------------------------------------






        (xi)  Buyer shall be entitled to a credit for prepaid amounts under the
theatre advertising arrangements to the extent such amounts relate to the 90-day
period described in the letter agreement attached as Exhibit 2.7(a)(xx).

        (c)   To the extent the aggregate of the applicable Seller's credits and
Buyer's obligations with respect to such Seller exceed the aggregate of Buyer's
credits and Seller's obligations set forth in Sections 2.8(i) through (xi)
above, such Seller shall receive a credit to its allocation the Purchase Price
in the amount of such excess. To the extent the aggregate of Buyer's credits and
a Seller's obligations exceed the aggregate of a Seller's credits and Buyer's
obligations with respect to such Seller set forth in Sections 2.8(i) through
(xi) above, the Seller's allocation of the Purchase Price shall be reduced by
the amount of such excess.

        (d)   Buyer shall deliver a post-closing settlement statement (the
"Post-Closing Settlement Statement") to each Seller not later than 120 days
after Closing, together with such supplemental calculations and information as
shall be reasonably necessary or appropriate to enable such Seller to determine
the accuracy thereof. The Post-Closing Settlement Statements shall be based upon
the most current and reliable information reasonably available to Buyer at the
time of its delivery. Within 30 calendar days of the applicable Seller's receipt
of the Post-Closing Settlement Statement, such Seller shall notify the Buyer in
writing whether such Seller approves the applicable Post-Closing Settlement
Statement. If a Seller approves the applicable Post-Closing Settlement
Statement, or fails to notify Buyer of its disapproval in the manner and within
the time specified above, then the Post-Closing Settlement Statement shall be as
delivered to such Seller. If a Seller disapproves the Post-Closing Settlement
Statement, then the applicable Seller and Buyer shall use their Reasonable Best
Efforts to agree upon the amounts to be set forth in the Post-Closing Settlement
Statement, and the Post-Closing Settlement Statement shall be amended
accordingly. If a Seller and Buyer cannot agree upon the amounts to be set forth
in the Post-Closing Settlement Statement, then (except to the extent that such
amounts in disagreement relate to operating expense passthroughs under the
Assigned Leases or percentage rent payable under the Assigned Leases) the
accounting firm of PricewaterhouseCoopers, or its successor, is designated to
act as sole arbitrator and to decide all points of disagreement with respect to
the Post-Closing Settlement Statement, such decision to be binding on the
parties. If such firm is unwilling or unable to serve in such capacity, then the
applicable Seller and Buyer shall use Reasonable Best Efforts to designate and
retain another mutually acceptable nationally-recognized accounting firm not
retained for general audit purposes by either of them as the sole arbitrator
under this Section 2.8. The costs and expenses of the arbitrator, whether the
firm designated above, or otherwise designated, shall be shared equally by the
applicable Seller and Buyer and in the event that all Sellers object, then
Sellers' aggregate share of the costs and expenses of the arbitrator shall be
fifty percent. Within 5 business days after the Post-Closing Settlement
Statement has been agreed upon or disagreements resolved, Buyer or the
applicable Seller, as the case may be, shall promptly make a payment by wire
transfer of immediately available funds to the other party in an amount equal to
the difference between the Closing Payment set forth on the Preliminary
Settlement Statement and the proration amount set forth on the Post-Closing
Settlement Statement, together with an interest rate per annum for the period
from and including the Closing Date through and including the date of payment at
the "prime" rate of interest as published from time to time by The Wall Street
Journal in its "Money Rates" section of its Western Edition newspaper in effect
from time to time during such period. To the extent that amounts in disagreement
relate to operating expense passthroughs under the Assigned Leases or percentage
rent payable under the Assigned Leases and are not resolved prior to referral to
arbitration, then the prorations therefor shall remain as set forth on the
Preliminary Settlement Statement, with such modifications thereto, if any, to
which the parties have agreed, and any remaining disagreements regarding such
amounts shall be resolved at the time and in the manner provided for resolution
of disagreements about the Final Settlement Statement.

20

--------------------------------------------------------------------------------






        (e)   Buyer shall deliver a final settlement statement ("Final
Settlement Statement") to each Seller not later than April 15, 2005, together
with such supplemental calculations and information as shall be reasonably
necessary or appropriate to enable Sellers to determine the accuracy thereof.
The Final Settlement Statements shall be solely for the purpose of determining
final prorations for operating expense passthroughs under the Assigned Leases
and percentage rent paid or payable under the Assigned Leases. The Final
Settlement Statements shall be based upon the most current and reliable
information reasonably available to Buyer at the time of its delivery. Within 30
calendar days of a Seller's receipt of the applicable Final Settlement
Statement, such Seller shall notify the Buyer in writing whether such Seller
approves the Final Settlement Statement. If a Seller approves the Final
Settlement Statement, or fails to notify Buyer of its disapproval in the manner
and within the time specified above, then the Final Settlement Statement shall
be as delivered to the applicable Seller. If a Seller disapproves a Final
Settlement Statement, then the applicable Seller and Buyer shall use their
Reasonable Best Efforts to agree upon the amounts to be set forth in the Final
Settlement Statement, and the Final Settlement Statement shall be amended
accordingly. If a Seller and Buyer cannot agree upon the amounts to be set forth
in the Final Settlement Statement, then the accounting firm of
PricewaterhouseCoopers, or its successor, is designated to act as sole
arbitrator and to decide all points of disagreement with respect to the Final
Settlement Statement, such decision to be binding on both parties. If such firm
is unwilling or unable to serve in such capacity, the applicable Seller and
Buyer shall use Reasonable Best Efforts to designate and retain another mutually
acceptable nationally-recognized accounting firm not retained for general audit
purposes by either of them as the sole arbitrator under this Section 2.8. The
costs and expenses of the arbitrator, whether the firm designated above, or
otherwise designated, shall be shared equally by the applicable Seller and Buyer
and in the event that all Sellers object, then Sellers' aggregate share of the
costs and expenses of the arbitrator shall be fifty percent. Within 5 business
days after the Final Settlement Statement has been agreed upon or disagreements
resolved, Buyer or Seller, as the case may be, shall promptly make a payment by
wire transfer of immediately available funds to the other party in an amount
equal to the difference between the Closing Payment set forth on the Preliminary
Settlement Statement and the proration amount set forth on the Final Settlement
Statement, together with an interest rate per annum for the period from and
including the Closing Date through and including the date of payment at the
"prime" rate of interest as published from time to time by The Wall Street
Journal in its "Money Rates" section of its Western Edition newspaper in effect
from time to time during such period.

        2.9.    Holdback Escrow.    

        (a)   $7,947,684 shall be held back from the Closing Consideration
allocated to Signature and placed into an interest-bearing escrow account for a
period of twelve (12) months following Closing pursuant to the terms of the
Holdback Escrow Agreement.

        (b)   $651,990 shall be held back from the Closing Consideration
allocated to Turlock and placed into an interest-bearing escrow account for a
period of twelve (12) months following Closing pursuant to the terms of the
Holdback Escrow Agreement.

        (c)   $554,679 shall be held back from the Closing Consideration
allocated to Desert and placed into an interest-bearing escrow account for a
period of twelve (12) months following Closing pursuant to the terms of the
Holdback Escrow Agreement.

        (d)   The aggregate amount held back from the Closing Consideration
pursuant to Sections 2.9(a) through 2.9(c) is referred to herein as the
"Holdback Escrow Amount". Buyer shall be entitled to an offset against the
portion of the Holdback Escrow Amount allocated to a Seller under this
Section 2.9 for any payments such Seller is required to make pursuant to
Section 2.8 that has not been paid to Buyer in accordance with Section 2.8, for
any indemnification claim

21

--------------------------------------------------------------------------------






pursuant to the Trademark License Agreement or for any indemnity payment
pursuant to Article 11 of this Agreement.

        2.10.    Closing Payments to Lenders.    

        A portion of the Closing Consideration, on a dollar for dollar basis in
an amount equal to the balance owing by the Sellers as of the Closing Date to
the lenders identified on Schedule 2.10, shall be wired by the Closing Escrow
Holder directly to such lenders at Closing.

        2.11.    Consents    

        (a)   Each Seller shall use its Reasonable Best Efforts to promptly
obtain all Consents listed in Schedule 3.2(c). If there are any Consents that
have not yet been obtained (or otherwise are not in full force and effect) as of
the Closing, in the case of each Purchased Contract as to which such Consents
were not obtained (or otherwise are not in full force and effect) (the
"Restricted Contracts"), Buyer may waive the closing conditions as to any such
Consent and either: (i) elect to have the applicable Seller continue its efforts
to obtain the Consent; or (ii) elect to have the applicable Seller retain that
Restricted Contract and all Liabilities arising therefrom or relating thereto.

        (b)   If Buyer elects to have the applicable Seller continue its
Reasonable Best Efforts to obtain any Consent and the Closing occurs,
notwithstanding Sections 2.1 and 2.4, neither this Agreement nor the Bill of
Sale, Assignment and Assumption nor any other document related to the
consummation of the Contemplated Transactions shall constitute a sale,
assignment, assumption, transfer, conveyance or delivery or an attempted sale,
assignment, assumption, transfer, conveyance or delivery of the Restricted
Contract, and following the Closing, the applicable Seller shall use Reasonable
Best Efforts to obtain the Consent relating to each Restricted Contract as
quickly as practicable. Once a Consent for the sale, assignment, assumption,
transfer, conveyance and delivery of a Restricted Contract is obtained, the
applicable Seller shall promptly assign, transfer, convey and deliver such
Restricted Contract to Buyer, and Buyer shall assume the obligations under such
Restricted Contract from and after the date of assignment to Buyer pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the Bill of Sale, Assignment and Assumption, as applicable. A
Seller's failure or inability to obtain such Consent with respect to a
Restricted Contract after the exercise of Reasonable Best Efforts shall not
constitute a breach by such Seller of any provision of this Agreement or give
rise to a claim for Damages by Buyer.

        2.12.    Lessor Consents and Estoppels    

        (a)   With respect to each of the Assigned Leases (other than Assigned
Leases which are Related Party Contracts), Sellers shall promptly after the date
hereof request that the lessor and master lessor (with respect to any Assigned
Lease which is a sublease) thereunder execute an estoppel and consent in the
form of Exhibit 2.12(a) attached hereto (the "Lessor Consent and Estoppel").
Each Seller shall use its Reasonable Best Efforts to promptly obtain such a
Lessor Consent and Estoppel, completed and duly executed by such lessor or
master lessor, on or prior to the Due Diligence Deadline. To the extent that a
lessor or master lessor fails or refuses to deliver such a Lessor Consent and
Estoppel, each Seller shall use its Reasonable Best Efforts to obtain a lessor
consent and estoppel as similar as reasonably possible to the Lessor Consent and
Estoppel requested.

        (b)   Sellers and Buyer agree to pay to each such lessor or master
lessor any fee, cost or expense (including attorneys' fees of such lessor or
master lessor) to which such lessor or master lessor is entitled under the
Assigned Lease or master lease, as the case may be, within the time and in the
manner provided in the Assigned Lease or master lease. The applicable Seller and
Buyer agree to equally share any such fee, cost or expense for amounts up to
$500 per Assigned

22

--------------------------------------------------------------------------------






Lease; provided, that, if such fee, cost or expense exceeds $500 per Assigned
Lease, then such Seller shall pay the excess. The parties shall not be obligated
to pay any such fee, cost or expense unless the Assigned Lease provides for such
payment by its written terms.

        (c)   If a lessor or master lessor requests that Buyer or Seller, or
both, execute a written instrument (other than this Agreement and the related
Lease Assignment and Assumption in the form attached hereto) relating to the
assumption or allocation of the lessee's obligations or liabilities under the
Assigned Lease, and if Buyer or Seller, or both, execute such instrument, then
the parties agree that such instrument shall be solely for the benefit of such
lessor or master lessor, and shall not be enforceable by any person other than
such lessor or master lessor, it being the intention of the parties that the
assumption and allocation of the lessee's obligations and liabilities under the
Assigned Leases shall be governed solely by the terms of this Agreement, and the
related Lease Assignment and Assumption in the form attached hereto.

        (d)   Within 5 calendar days of receipt by any Seller of any consent or
estoppel executed by any such lessor or master lessor, Sellers shall deliver a
true and complete copy thereof to Buyer. Buyer may refuse to approve a lessor
consent or estoppel on any reasonable grounds, including without limitation
inconsistency, if any, between the facts set forth therein and the facts set
forth on Schedule 3.6(d). Except as set forth in Section 5.10, Buyer shall not
be obligated to obtain any releases of any guaranties given by any Person who is
an Affiliate of a Seller, to furnish any guaranties, additional deposits,
letters of credit or other security for performance of the lessee's obligations
under any of the Assigned Leases. Upon written approval by Buyer of any such
consent and estoppel, in whatever form, such consent and estoppel shall be
deemed the "Lessor Consent and Estoppel" with respect to such Assigned Lease. If
a Seller fully complies with its covenants in this Section 2.12, but is not able
to deliver a consent and estoppel in form and substance satisfactory to Buyer
within the time or in the manner set forth herein, then such Seller shall not be
liable for Damages for the non-delivery of such consent and estoppel.

        (e)   With respect to each of the Assigned Leases which are Related
Party Contracts, Sellers shall within 10 calendar days after the date hereof
cause the lessor thereunder to execute and deliver an estoppel and consent in
the form of Exhibit 2.12(b) attached hereto (the "Related Party Lessor Consent
and Estoppel"). Sellers shall pay to each such lessor any fee, cost or expense
(including attorneys' fees) to which such lessor is entitled under the Assigned
Lease within the time and in the manner provided in the Assigned Lease. Sellers
shall not be obligated to pay any such fee, cost or expense unless the Assigned
Lease provides for such payment by its written terms. Buyer may refuse to
approve a Related Party Lessor Consent and Estoppel on any reasonable grounds,
including without limitation inconsistency, if any, between the facts set forth
therein and the facts set forth on Schedule 3.6(d).

        (f)    Notwithstanding anything to the contrary in this Section 2.12,
the Lessor Consent and Estoppel for Windward Stadium 10 shall be deemed to be a
failure to meet the condition set forth in Section 7.10 if such Lessor Consent
and Estoppel does not contain an agreement from the landlord that the fixed rent
payable by tenant thereunder shall not be increased pursuant to Article 15
thereof.

        (g)   Notwithstanding anything to the contrary in this Section 2.12, the
Lessor Consent and Estoppel for the Holiday Cinemas 8 (Stockton, California)
shall be deemed to be a failure to meet the condition set forth in Section 7.10
if such Lessor Consent and Estoppel does not contain an agreement from the
landlord that Buyer or its permitted assignee has no obligation and shall not be
in default under the related lease with respect to the non-payment of percentage
rent that otherwise might be payable under such lease with respect to any period
prior to Closing.

23

--------------------------------------------------------------------------------






        2.13.    REA Estoppels and DDA Consents    

        (a)   With respect to each REA relating to the Leased Real Property or
the Purchased Real Property the applicable Seller shall promptly after the date
hereof request that the other party or parties thereto execute estoppels with
respect to such REA in the form, if any contemplated by such REA. Each Seller
shall use its Reasonable Best Efforts to promptly obtain such an estoppel,
completed and duly executed by such party or parties, on or prior to the Due
Diligence Deadline. If an REA does not contemplate estoppels, then the
applicable Seller shall have no obligation to seek or obtain estoppels with
respect to such REA. The applicable Seller and Buyer shall pay to each such
party or parties any reasonable fee, cost or expense (including attorneys' fees
of such party or parties) to which such party or parties are entitled under the
REA, within the time and in the manner provided in the REA. The applicable
Seller and Buyer agree to equally share any such fee, cost or expense for
amounts up to $500 per REA; provided, that, if such fee, cost or expense exceeds
$500 per REA, then such Seller shall pay the excess. The parties shall not be
obligated to pay any such fee, cost or expense unless the REA provides for such
payment by its written terms. Within 5 calendar days of receipt by any Seller of
any such estoppel executed by any such party, such Seller shall deliver a true
and complete copy thereof to Buyer.

        (b)   With respect to each DDA pursuant to which a Seller is acting as
developer, the applicable Seller shall promptly after the date hereof request
that the government agency that is party thereto execute a consent to assignment
by such Seller to Buyer of the DDA, the rights thereunder and of the related
Assigned Lease. Each Seller shall use its Reasonable Best Efforts to promptly
obtain such consent, completed and duly executed by such agency, on or prior to
the Due Diligence Deadline. Within 5 calendar days of receipt by any Seller of
any such consent executed by any such agency, such Seller shall deliver a true
and complete copy thereof to Buyer. If a Seller fully complies with its
covenants in this Section 2.13, but is not able to deliver an estoppel or
consent in form and substance satisfactory to Buyer within the time or in the
manner set forth herein, then such Seller shall not be liable for Damages to
Buyer for the non-delivery of such estoppel or consent.

        2.14.    SNDAs    

        With respect to each of the Assigned Leases which is a sublease, if any,
the applicable Seller shall promptly after the date hereof request that each
master lessor execute a non-disturbance agreement in form and substance
reasonably acceptable to Buyer; provided that such Seller shall have no
obligation to request any such non-disturbance agreement (a) from any master
lessor that has previously executed such a non-disturbance agreement which is
assignable by such Seller to Buyer or (b) with respect to any master lease that
expressly provides for non-disturbance of any subleasehold, upon the termination
of the superior lease, so long as the sublessee attorns to the superior lessor
and is not then in default, on terms and conditions that are reasonably
acceptable to Buyer. With respect to each of the Assigned Leases, if any, which
is subordinate to a deed of trust executed by the lessor, or by a master lessor,
the applicable Seller shall promptly after the date hereof request that the
beneficiary of each such deed of trust execute a non-disturbance agreement in
form and substance reasonably acceptable to Buyer, provided that such Seller
shall have no obligation to request any such non-disturbance agreement from any
beneficiary that has previously executed such a non-disturbance agreement which
is assignable by such Seller to Buyer. Each Seller shall use its Reasonable Best
Efforts to promptly obtain such non-disturbance agreements from each party,
completed and duly executed by such party prior to the Due Diligence Deadline.
Within 5 calendar days of receipt by a Seller of any such non-disturbance
agreement executed by any such party, such Seller shall deliver a true and
complete copy thereof to Buyer. If a Seller fully complies with its covenants in
this Section 2.14, but are not able to deliver a non-disturbance agreement in
form and substance satisfactory to Buyer within the time or in the manner set
forth herein, then such Seller shall not be liable for Damages to Buyer for the
non-delivery of such non-disturbance agreement.

24

--------------------------------------------------------------------------------




        2.15.    Memoranda of Leases    

        (a)   With respect to each of the Assigned Leases (other than Assigned
Leases which are Related Party Contracts) for which a memorandum of lease is not
recorded in the official real property records in which the Leased Real Property
is located, the applicable Seller shall promptly after the date hereof request
that the lessor thereunder execute a memorandum of lease in form and substance
reasonably acceptable to Buyer. Sellers shall use their Reasonable Best Efforts
to promptly obtain such memoranda of lease, duly executed and acknowledged by
such lessor and otherwise in recordable form, on or prior to the Due Diligence
Deadline. Within 5 calendar days of receipt by a Seller of any such memorandum
executed by any such lessor, such Seller shall deliver a true and complete copy
thereof to Buyer. If a Seller fully complies with its covenants in this
Section 2.15, but is not able to deliver a memorandum of lease in form and
substance satisfactory to Buyer within the time or in the manner set forth
herein, then such Seller shall not be liable for Damages to Buyer for the
non-delivery of such memorandum of lease.

        (b)   With respect to each of the Assigned Leases which is a Related
Party Contract and for which a memorandum of lease is not recorded in the
official real property records in which the Leased Real Property is located, the
applicable Seller shall cause the lessor thereof to execute and deliver a
memorandum of lease in form and substance reasonably acceptable to Buyer within
10 calendar days of the date hereof. Within 5 calendar days of receipt by a
Seller of any such memorandum executed by any such lessor, such Seller shall
deliver a true and complete copy thereof to Buyer.

        2.16.    Development Agreements    

        The applicable Sellers and Buyer shall each use their Reasonable Best
Efforts to agree to the terms of the Development Agreements by the Due Diligence
Deadline.

        2.17.    Delivery of Property; Minimum Concessions Inventory    

        (a)   Upon Closing, each Seller shall deliver possession of the Leased
Real Property and Purchased Real Property to Buyer. Immediately following
Closing, Seller shall make available to Buyer (i) originals, to the extent
available, and otherwise copies of, Assigned Leases and Purchased Contracts that
relate to such location; (ii) copies or originals of all available books and
records of account, contracts, copies of correspondence with tenants and
suppliers, unpaid bills and other papers or documents which pertain to the
operation and management of such location; (iii) all available permits and
warranties for such location; (iv) if in Seller's Possession, the original
"as-built" plans and specification; and all other available plans and
specifications and operation manuals; and (v) all keys, combinations and
security codes.

        (b)   Upon Closing, each Seller shall deliver to Buyer at each theatre
included in the Leased Real Property and the Purchased Real Property, the
Minimum Concessions Inventories.

3.     REPRESENTATIONS AND WARRANTIES OF SELLERS

        Each Seller severally (and not jointly) represents and warrants to Buyer
with respect to itself (and not with respect to the other Sellers) that the
following statements contained in this Article 3 are accurate as of the date of
this Agreement:

        3.1.    Organization and Good Standing    

        (a)   Schedule 3.1(a) contains a complete and accurate list of
jurisdictions in which it is qualified to do business as a foreign entity. Each
of Signature and Turlock is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of California, its
jurisdiction of organization, with full power and authority to conduct its
business as it is now being conducted, to own or use the properties and assets
that it purports to own or use,

25

--------------------------------------------------------------------------------



and to perform all its obligations under its Contracts. Desert is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, its jurisdiction of organization, with full
power and authority to conduct its business as it is now being conducted, to own
or use the properties and assets that it purports to own or use, and to perform
all its obligations under its Contracts. Seller is duly qualified to do business
as a foreign limited liability company and is in good standing under the laws of
each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified could
not have a material adverse effect on any of the business, operations, assets or
financial condition of a Seller or the Purchased Assets ("Material Adverse
Effect").

        (b)   Complete and accurate copies of the Governing Documents of Seller,
as currently in effect, have been delivered to Buyer.

        (c)   Except as disclosed in Schedule 3.1(c), Seller does not own any
shares of capital stock or other securities of any other Person.

        3.2.    Enforceability; Authority; No Conflict    

        (a)   This Agreement constitutes the legal, valid and binding obligation
of Seller, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws affecting the
rights of creditors generally and by equitable principles. Upon the execution
and delivery by Seller of the Bill of Sale, Assignment and Assumption, Holdback
Escrow Agreement, and each other agreement to be executed or delivered by Seller
at the Closing (collectively, the "Seller's Closing Documents"), Seller "s
Closing Documents will constitute the legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws affecting the
rights of creditors generally and by equitable principles. Seller has the power
and authority to execute and deliver this Agreement and the Seller "s Closing
Documents and to perform its obligations under this Agreement and the Seller's
Closing Documents, and such action has been duly authorized by all necessary
action by Seller's members, managers and any other governing body.

        (b)   Except as set forth in Schedule 3.2(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):

          (i)  breach (A) any provision of any of the Governing Documents of
Seller or (B) any resolution or consent adopted by the members, managers or
other governing body of Seller;

         (ii)  breach or give any Governmental Body or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Legal Requirement or any Order to which Seller, or
any of the Purchased Assets, may be subject;

        (iii)  contravene, conflict with or result in a violation or breach of
any of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
Authorization that is held by Seller or that otherwise relates to the Purchased
Assets;

        (iv)  breach any provision of, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
Contract to which Seller is a party unless such Person has waived in writing
such breach or other right with respect to such Contract as described on
Schedule 3.2(b); or

26

--------------------------------------------------------------------------------






         (v)  result in the imposition or creation of any Encumbrance upon or
with respect to any of the Purchased Assets.

        (c)   Except as set forth in Schedule 3.2(c) and the notice required
under the HSR Act, Seller is not required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.

        3.3.    Capitalization    

        All current members of Seller and the Percentage Interests (as defined
in the Governing Documents of Seller) of each such member as of the date of the
Agreement are set forth in Schedule 3.3. Except as set forth on Schedule 3.3,
Seller is not party to any Contract relating to the issuance, sale or transfer
of any membership interest or other securities of Seller and to the Knowledge of
Seller, no member of Seller is party to any Contract relating to voting of or
the sale or transfer of any membership interest or other securities of Seller.

        3.4.    Financial Statements    

        (a)   Signature has delivered to Buyer: (i) an audited balance sheet of
Signature as of December 31, 2003 (including the notes thereto, the "Balance
Sheet"), and the related audited statements of income and cash flows for the
fiscal year then ended, including in each case the notes thereto, together with
the report thereon of Grant Thornton, independent certified public accountants;
and (ii) audited balance sheets of Signature as of December 31 in each of the
fiscal years 2000 through 2002, and the related audited statements of income and
cash flows for each of the fiscal years then ended, including in each case the
notes thereto together with the report thereon of Grant Thornton, independent
certified public accountants for the calendar year 2002 and Arthur Andersen,
independent certified public accountants, for the calendar years 2000 and 2001.
Turlock has delivered to Buyer management-prepared financial statements for each
of its fiscal years ended December 31, 2000 through 2003. Such financial
statements of Signature and Turlock fairly and accurately present in all
material respects (and the financial statements delivered pursuant to
Section 5.7 will fairly and accurately present in all material respects) the
financial condition and the results of operations and cash flows of Seller as at
the respective dates of and for the periods covered by such financial
statements, all in accordance with GAAP. The financial statements referred to in
this Section 3.4 and delivered pursuant to Section 5.7 reflect and will reflect
the consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such financial statements. The
financial statements have been and will be prepared from and are in accordance
with the accounting Records of Seller. Seller has also delivered to Buyer copies
of all letters from Seller's auditors to Seller or the audit or other similar
committee thereof during the thirty-six (36) months preceding the execution of
this Agreement, together with copies of all responses thereto.

        (b)   Schedule 3.4(b) contains theatre level cash flows for each theatre
included in the Leased Real Property and the Purchased Real Property, together
with adjusted home office expenses and revenues (net) allocated to such theatre
(the "Theatre Level Cash Flows"), for the twelve months ended December 31, 2003.
The Theatre Level Cash Flows were prepared in good faith from the accounting
records of Seller in a manner consistent with past practices.

        3.5.    Books and Records    

        The books of account and other financial Records of Seller, all of which
have been made available to Buyer, are complete and correct and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books of
Seller, all of which have been made available to Buyer, contain accurate and
complete Records of all material meetings held of, and all material action taken
by, the members, managers and governing bodies of Seller.

27

--------------------------------------------------------------------------------



        3.6.    Title to Purchased Assets; Encumbrances; Condition of Tangible
Personal Property    

        (a)   Schedule 2.1(a) accurately and completely identifies all of the
written or oral instruments and agreements of any kind to which Seller is a
party, or by which it is bound as successor in interest, as either lessee or
sublessee, for the leasing, rental or occupancy of any portion of the Leased
Real Property. Schedule 2.1(a) also accurately and completely identifies all
such leases and all amendments, modifications, supplements, waivers, renewals
and extensions thereof, and all documents evidencing the exercise of any options
to renew, extend, terminate, expand or relocate thereunder, and all such
instruments or agreements determining or purporting to determine the square
footage of the premises of such leases, or the improvements thereon, or of any
other real property of which the premises are a part, or the improvements
thereon, for the purpose of calculating additional rent or otherwise, and any
such instrument or agreement determining or purporting to determine the
commencement or expiration date of the lease term, or any renewal or extended
term of such leases. Except for the Purchased Real Property identified in
Schedule 2.1(b), Desert does not own any real property. Neither Turlock nor
Signature own any real property. Complete and correct copies of each document
set forth on Schedule 2.1(a) (to the extent not already provided to Buyer) shall
be delivered to Buyer within 10 days of the execution hereof. Such documents
shall be in form and substance satisfactory to Buyer and if such a document is
not delivered to Buyer in accordance with this Section 3.6(a), it shall be
deemed deleted and shall be deleted from Schedule 2.1(a) at or prior to Closing.

        (b)   Except as disclosed on Schedule 3.6(b), (i) all of the Assigned
Leases are valid and binding by and against Seller; and (ii) no defaults by
Seller exist thereunder nor has any event occurred which, with the giving of
notice or the lapse of any applicable cure period, or both, would constitute a
default by Seller under any Assigned Lease. Except as disclosed on
Schedule 3.6(b), (A) to Seller's Knowledge, all of the Assigned Leases are valid
and binding by and against the other parties thereto (or their successors in
interest); and (B) to Seller's Knowledge, no defaults by the other parties
thereto (or their successors in interest) exist thereunder nor has any event
occurred which, with the giving of notice or the lapse of any applicable cure
period, or both, would constitute a default by such other parties under any
Assigned Lease.

        The provision in Section 3.6(b)(ii) shall be deemed not to apply to any
default under a Assigned Lease based upon defects, latent or patent, in the
physical condition of the Leased Real Property, including without limitation the
compliance of the Leased Real Property with any Legal Requirement which default
is unasserted by the landlord as of the Effective Time.

        (c)   Except to the extent disclosed on Schedule 3.6(c) and subject to
the receipt of the consent contained in the corresponding Lessor Consent and
Estoppel, execution of this Agreement and the consummation of the Contemplated
Transactions, including assignment by Seller to Buyer as of Closing of Seller's
right, title and interest in and to the Assigned Leases, does not and shall not
(i) give rise to a right on the part of any lessor or sublessor or, to Seller's
Knowledge, any other person to purchase by virtue of any right granted by the
applicable Seller, to terminate a Assigned Lease, or to recapture all or any
portion of the Leased Real Property or the Purchased Real Property, or
(ii) result in the termination or cancellation of any option to renew or extend
the term of any Assigned Lease, or of any other right or option otherwise
exercisable by the lessee or sublessee, as applicable, under any of the Assigned
Leases.

        (d)   Schedule 3.6(d) accurately and completely identifies, as of the
date hereof, with respect to each Assigned Lease, (i) to Seller's Knowledge, the
correct name of the current lessor; (ii) to Seller's Knowledge, the address or
addresses at which such lessor is entitled to receipt of notices that must or
may be delivered by Seller to such lessor under the corresponding lease;
(iii) the dates upon which the current term of the lease commenced and upon
which it will expire not including any extension or termination rights set forth
in the corresponding lease; (iv) the period

28

--------------------------------------------------------------------------------






or periods of any remaining renewal or extended terms of the lease which Seller
has the option to exercise; (v) the current base rent payable under the lease,
and any scheduled increases in such base rent during the remainder of the
current term of the lease; (vi) the manner in which any percentage rents payable
during the current term of the lease is determined; (vii) the operating expense
passthroughs paid by Seller for the most recent month prior to the date of this
Agreement for which they were paid; (viii) the unused or unapplied amount of any
security deposit or letter of credit which such lessor holds in connection with
the performance of Seller's obligations under the lease; and (ix) the name and
the address of any guarantor of Seller's obligations under the lease.

        (e)   Schedule 3.6(e) accurately and completely identifies all leases,
pad leases, ground leases, subleases, licenses or concession agreements relating
to the Leased Real Property or the Purchased Real Property or for which the
applicable Seller is a party, or by which it is bound as successor in interest
by written instrument, as either the lessor, groundlessor, sublessor, licensor
or grantor.

        (f)    To Seller's Knowledge, Schedule 3.6(f) accurately and completely
identifies, as of the date of this Agreement, all other instruments and
agreements (i.e., other than the instruments and agreements identified on
Schedule 2.1(a) and on Schedule 3.6(e)) which are not recorded in the real
property records and which affect Seller's occupancy of the Leased Real Property
or right of possession concerning the Purchased Real Property including, without
limitation, any such unrecorded parking agreements, advertising agreements,
merchant association agreements, development agreements, redevelopment
agreements, development and disposition agreements. Complete and correct copies
of each document set forth on Schedule 3.6(f) (to the extent not already
provided to Buyer) shall be delivered to Buyer within 10 days of the execution
hereof. Such documents shall be in form and substance satisfactory to Buyer and
if such a document is not delivered to Buyer in accordance with this
Section 3.6(f), it shall be deemed deleted and shall be deleted from
Schedule 3.6(f) at or prior to Closing.

        (g)   Schedule 3.6(g) sets forth an accurate and complete list of all
Tangible Personal Property which have a book value in excess of $2,000 per item.
Except as set forth on Schedule 3.6(g), each item of Tangible Personal Property
is in good repair and good operating condition, ordinary wear and tear excepted,
and is suitable for immediate use in the Ordinary Course of Business.
Schedule 3.6(g) accurately and completely identifies, as of the date hereof,
with respect to each agreement for the lease or rental of any Tangible Personal
Property, the names of the parties to each such agreement, the date of each such
agreement (including each amendment, modification or supplement thereto) and the
items of personal property leased or rented under such agreement.
Schedule 3.6(g) also sets forth a list of all concession equipment that is
located on the Leased Real Property or the Purchased Real Property that is owned
by a Person other than Seller or the landlord under the applicable Assigned
Lease.

        (h)   Seller has good and marketable title and/or validly owns the
Purchased Assets (other than the Assigned Leases and Purchased Real Property)
free and clear of any Encumbrances other than Permitted Non-Real Property
Encumbrances ("Non-Real Property Encumbrances"). Seller warrants to Buyer that,
at the time of Closing, all of the Purchased Assets (other than the Assigned
Leases and the Purchased Real Property) shall be free and clear of all Non-Real
Property Encumbrances other than those identified on Schedule 3.6(h) as
acceptable to Buyer ("Permitted Non-Real Property Encumbrances").

        (i)    Schedule 3.6(i) contains an accurate list of all agreements or
instruments to which a Seller is a party and which provide for, create or
perfect a voluntary monetary lien which encumbers any one or more of the
Assigned Leases, the Purchased Real Property or any interest therein.

29

--------------------------------------------------------------------------------






        3.7.    Condition of Leased Real Property    

        (a)   Except as disclosed on Schedule 3.7(a), (i) Seller has not
received written notice of any proceeding either instituted, or planned to be
instituted, respecting any taking, condemnation, action in eminent domain, or
any voluntary conveyance in lieu thereof, of any part of the Leased Real
Property or the Purchased Real Property, or any interest therein or right
accruing thereto or use thereof and (ii) to Seller's Knowledge, no taking or
voluntary conveyance of all or part of any Leased Real Property or Purchased
Real Property, or any interest therein or right accruing thereto or use thereof,
as the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Body affecting the Leased Real Property or
Purchased Real Property or any portion thereof has been commenced or planned to
be instituted with respect to all or any portion of any Leased Real Property or
Purchased Real Property.

        (b)   Except as disclosed on Schedule 3.7(b), (i) Seller has received no
written notice from any (A) Governmental Body that any of the Leased Real
Property or Purchased Real Property is in violation of any Occupational Safety
and Health Law or any other Legal Requirement, or (B) third party that the
Leased Real Property or Purchased Real Property is in violation of any REA or
DDA affecting such Leased Real Property or Purchased Real Property, and (ii) to
Seller's Knowledge, no such violations described in Section 3.7(b)(i) exist; and
(iii) all improvements on the Leased Real Property and Purchased Real Property
are in good repair and working order, ordinary wear and tear excepted.

        (c)   Seller has not received written notice of any adverse claims or
demands with respect to the rights of access to public ways to permit the Leased
Real Property or Purchased Real Property to be used for its intended purpose.
All Leased Real Property and Purchased Real Property is served by operating
water, electric and telephone services and to Seller's Knowledge, sewer,
sanitary sewer and storm drain facilities. To Seller's Knowledge, all reciprocal
easement agreements affecting any Leased Real Property or Purchased Real
Property are in full force and effect and Seller has not asserted any defaults
against the other parties thereto and has not received any written notice of any
defaults there under.

        (d)   To Seller's Knowledge, no building or structure on any Leased Real
Property, the Purchased Real Property or any Appurtenance thereto or equipment
thereon, or the use, operation or maintenance thereof, violates any restrictive
covenant or encroaches on any easement or on any property owned by others, which
violation or encroachment materially interferes with the use or could materially
adversely affect the value of such building, structure or appurtenance or which
encroachment is necessary for the operation of the business at any Assigned
Lease or Purchased Real Property.

        3.8.    Inventories    

        All Inventory consists of a quality usable and saleable, in the Ordinary
Course of Business of Seller. The quantities of each item of Inventory are not
excessive but are reasonable in the present circumstances of Seller.

        3.9.    No Undisclosed Liabilities    

        Except as set forth in Schedule 3.9, Seller has no Liability except for
Liabilities reflected or reserved against in the Balance Sheet and current
Liabilities incurred in the Ordinary Course of Business of Seller since the date
of the Balance Sheet.

        3.10.    Taxes    

        (a)   Seller has filed or caused to be filed on a timely basis all Tax
Returns and all reports with respect to Taxes that are or were required to be
filed pursuant to applicable Legal Requirements. All Tax Returns and reports
filed by Seller are true, correct and complete in all material respects.

30

--------------------------------------------------------------------------------



Seller has paid, or made provision for the payment of, all Taxes that have or
may have become due for all periods covered by the Tax Returns or otherwise, or
pursuant to any assessment received by Seller, except such Taxes, if any, as are
listed in Schedule 3.10(a) and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Balance Sheet. Except as provided in Schedule 3.10(a), Seller currently is not
the beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made or to Seller's Knowledge, is reasonably expected to be
made against Seller by any Governmental Body in a jurisdiction where Seller does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. There are no Encumbrances on any of the Purchased Assets for Taxes
(other than for current Taxes not yet due and payable) or that arose in
connection with any failure (or alleged failure) to pay any Tax, and Seller has
no Knowledge of any basis for assertion of any claims attributable to Taxes
which, if adversely determined, would result in any such Encumbrance.

        (b)   Seller has made available to Buyer copies of all Tax Returns filed
since 2000. Schedule 3.10(b) contains a complete and accurate list of all Tax
Returns of Seller that have been audited or are currently under audit and
accurately describe any deficiencies or other amounts that were paid or are
currently being contested. To the Knowledge of Seller, no undisclosed
deficiencies are expected to be asserted with respect to any such audit. All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described in Schedule 3.10(b). Seller has made available to Buyer, copies of
any examination reports, statements or deficiencies or similar items with
respect to such audits. Except as provided in Schedule 3.10(b), Seller has no
Knowledge that any Governmental Body is likely to assess any additional Taxes
for any period for which Tax Returns have been filed. There is no dispute or
claim concerning any Taxes of Seller either (i) claimed or raised by any
Governmental Body in writing or (ii) as to which Seller has Knowledge.
Schedule 3.10(b) contains a list of all Tax Returns for which the applicable
statute of limitations has not run. Except as described in Schedule 3.10(b),
Seller has not given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of Seller or for which
Seller may be liable.

        (c)   The charges, accruals and reserves with respect to Taxes (other
than deferred Taxes) on the Records of Seller are adequate (determined in
accordance with GAAP) and are at least equal to Seller's liability for Taxes.
There exists no proposed tax assessment or deficiency against Seller except as
disclosed in the Balance Sheet or in Schedule 3.10(c).

        (d)   (i) All Taxes that Seller is or was required by Legal Requirements
to withhold, deduct or collect have been duly withheld, deducted and collected
and, to the extent required, have been paid to the proper Governmental Body or
other Person; (ii) there is no tax sharing agreement, tax allocation agreement,
tax indemnity obligation or similar written or unwritten agreement, arrangement,
understanding or practice with respect to Taxes (including any advance pricing
agreement, closing agreement or other arrangement relating to Taxes);
(iii) Seller (A) has not been a member of an affiliated group within the meaning
of Code Section 1504(a) (or any similar group defined under a similar provision
of state, local or foreign law) and (B) has no liability for Taxes of any person
(other than Seller and its Subsidiaries) under Treas. Reg. sect. 1.1502-6 (or
any similar provision of state, local or foreign law), as a transferee or
successor by contract or otherwise; and (iv) Seller has disclosed on its federal
income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Code
Section 6662.

31

--------------------------------------------------------------------------------






        3.11.    No Material Adverse Effect    

        Since the date of the Balance Sheet, no event or development has
occurred or circumstance exists which has had or could otherwise be expected to
have, individually or in the aggregate a Material Adverse Effect.

        3.12.    Employee Benefits    

        (a)   Set forth in Schedule 3.12(a) is a complete and correct list of
all "employee benefit plans" as defined by ERISA Section 3(3), all specified
fringe benefit plans as defined in Code Section 6039D, and all other material
bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or Welfare Plan, and any other material
employee compensation or benefit plan, agreement, policy, practice, commitment,
contract or understanding (whether qualified or nonqualified, currently
effective or terminated within 12 months prior to the date of this Agreement,
written or unwritten) and any trust, escrow or other agreement related thereto
that (i) is maintained or contributed to by Seller or any other corporation or
trade or business controlled by, controlling or under common control with Seller
(within the meaning of Code Section 414 or ERISA Section 4001(a)(14) or
4001(b)), but excluding Philip Harris & Associates, Inc. ("ERISA Affiliate") or
has been maintained or contributed to in the last six (6) years by Seller or any
ERISA Affiliate, or with respect to which Seller or any ERISA Affiliate has or
may have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of Seller or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof (collectively the "Employee Plans"). Set forth on
Schedule 3.12(a) is a complete and correct list of all ERISA Affiliates of
Seller.

        (b)   Seller does not participate in any Multiemployer Plan.

        (c)   Seller has delivered to Buyer true, accurate and complete copies
of (i) the documents comprising each Employee Plan (or, with respect to any
Employee Plan which is unwritten, a detailed written description of eligibility,
participation, benefits, assets and any other matters which relate to the
obligations of Seller or any ERISA Affiliate); (ii) all trust agreements,
insurance contracts or any other funding instruments related to the Employee
Plans; (iii) all rulings, determination letters, no-action letters or advisory
opinions from the IRS, the U.S. Department of Labor, or any other Governmental
Body that pertain to each Employee Plan and any open requests therefore;
(iv) the most recent actuarial and financial reports (audited and/or unaudited)
and the annual reports filed with any Government Body with respect to the
Employee Plans during the current year and the preceding year; (v) all
collective bargaining agreements pursuant to which contributions to any Employee
Plans have been made or obligations incurred (including both Defined Benefit
Plans and Welfare Plans) by Seller or any ERISA Affiliate, and all collective
bargaining agreements pursuant to which contributions are being made or
obligations are owed by such entities; (vi) all securities registration
statements filed with respect to any Employee Plan; (vii) all executory
contracts with third-party administrators, actuaries, investment managers,
consultants and other independent contractors that relate to any Employee Plan,
and (viii) all summary plan descriptions, summaries of material modifications
and memoranda, employee handbooks regarding the Employee Plans.

        (d)   Except as disclosed in Schedule 3.12(d), full payment has been
made of all amounts that are required under the terms of each Employee Plan to
be paid as contributions with respect to all periods prior to and including the
last day of the most recent fiscal year of such Employee Plan

32

--------------------------------------------------------------------------------






ended on or before the date of this Agreement and all periods thereafter prior
to the Closing Date.

        (e)   Seller does not maintain a Minimum-Funding Plan.

        (f)    Seller does not maintain a Defined Benefit Plan.

        (g)   Seller has, at all times, complied, and currently complies, in all
material respects with the applicable continuation requirements for its Welfare
Plans, including (i) Code Section 4980B (as well as its predecessor provision,
Code Section 162(k)) and ERISA Sections 601 through 608, inclusive, which
provisions are hereinafter referred to collectively as "COBRA" and (ii) any
applicable state statutes mandating health insurance continuation coverage for
employees.

        (h)   The form of all Employee Plans is in compliance with the
applicable terms of ERISA, the Code, and any other applicable laws, including
the Americans with Disabilities Act of 1990, the Family Medical Leave Act of
1993 and the Health Insurance Portability and Accountability Act of 1996, and
such plans have been operated in compliance with such laws and the written
Employee Plan documents. Neither Seller nor any fiduciary of an Employee Plan
has violated the requirements of ERISA Section 404 of ERISA. All required
reports and descriptions of the Employee Plans (including Internal Revenue
Service Form 5500 Annual Reports, Summary Annual Reports and Summary Plan
Descriptions and Summaries of Material Modifications) have been (when required)
timely filed with the IRS, the U.S. Department of Labor or other Governmental
Body and distributed as required, and all notices required by ERISA or the Code
or any other Legal Requirement with respect to the Employee Plans have been
appropriately given.

        (i)    Each Employee Plan that is intended to be qualified under Code
Section 401(a) or is a Defined Benefit Plan has received a favorable
determination letter from the IRS, and Seller has no Knowledge of any
circumstances that will or could result in the revocation of any such favorable
determination letter. Each trust created under any Employee Plan has been
determined to be exempt from taxation under Code Section 501(a), and Seller is
not aware of any circumstance that will or could result in a revocation of such
exemption.

        (j)    There is no material pending or, to Seller's Knowledge,
threatened Proceeding relating to any Employee Plan. Neither Seller nor, to
Seller's Knowledge, any fiduciary of an Employee Plan has engaged in a
transaction with respect to any Employee Plan that, assuming the taxable period
of such transaction expired as of the date hereof, would reasonably be expected
to subject Seller or Buyer to a Tax or penalty imposed by either Code
Section 4975 or ERISA Section 502(l) or a violation of ERISA Section 406.

        (k)   Schedule 3.12(k) lists all funded Welfare Plans that provide
benefits to current or former employees of Seller. The funding under each
Welfare Plan does not exceed and has not exceeded the limitations under Code
Sections 419A(b) and Code 419A(c). Seller is not subject to taxation on the
income of any Welfare Plan's welfare benefit fund (as such term is defined in
Code Section 419(e) under Code Section 419A(g)).

        (l)    Except as required by Legal Requirements, the consummation of the
Contemplated Transactions will not accelerate the time of vesting or the time of
payment, or increase the amount, of compensation due to any director, employee,
officer, former employee or former officer of Seller. There are no contracts or
arrangements providing for payments that could subject any person to liability
for tax under Code Section 4999.

        (m)  Except for the continuation coverage requirements of COBRA, Seller
has no obligations or potential liability for benefits to employees, former
employees or their respective dependents following termination of employment or
retirement under any of the Employee Plans that are Welfare Plans.

33

--------------------------------------------------------------------------------






        (n)   No written or oral representations have been made to any employee
or former employee of Seller concerning the employee benefits of Buyer.

        (o)   Seller has (i) filed or caused to be filed all returns and reports
on the Employee Plans that it is required to file and (ii) paid or made adequate
provision for all fees, interest, penalties, assessments or deficiencies that
have become due pursuant to those returns or reports or pursuant to any
assessment or adjustment that has been made relating to those returns or
reports. There are no unpaid fees, penalties, interest or assessments due from
Seller or from any other person that are or could become an Encumbrance on any
Purchased Asset or could otherwise adversely affect the businesses of the
Purchased Asset.

        3.13.    Compliance with Legal Requirements; Governmental
Authorizations    

        (a)   Except as set forth in Schedule 3.13(a) and other than those Legal
Requirements that are governed by Section 3.7: (i) Seller is, and at all times
has been, in full compliance with each Legal Requirement that is or was
applicable to it or to the conduct or operation of its business or the ownership
or use of any of its assets except where the failure to be in compliance could
not have a Material Adverse Effect; (ii) no event has occurred or circumstance
exists that (with or without notice or lapse of time) (A) may constitute or
result in a violation by Seller of, or a failure on the part of Seller to comply
with, any Legal Requirement or (B) may give rise to any obligation on the part
of Seller to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature, except where such event or circumstance could not
have a Material Adverse Effect; and (iii) Seller has not received any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged or potential violation by Seller
of, or failure on the part of Seller to comply with, any Legal Requirement or
(B) any actual, alleged or potential obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

        (b)   Schedule 3.13(b) contains a complete and accurate list of each
Governmental Authorization that is held by Seller related to the Purchased
Assets or that is held by a Person other than Seller that is required in
connection with the present and contemplated operation of the Purchased Assets.
Each Governmental Authorization listed or required to be listed in
Schedule 3.13(b) is valid and in full force and effect. Except as set forth in
Schedule 3.13(b): (i) Seller has been in full compliance with all of the terms
and requirements of each Governmental Authorization identified or required to be
identified in Schedule 3.13(b) except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect; (ii) no
event has occurred or circumstance exists that may (with or without notice or
lapse of time) (A) constitute or result directly or indirectly in a violation of
Seller or a failure on the part of Seller to comply with any term or requirement
of any Governmental Authorization listed or required to be listed in
Schedule 3.13(b) or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in
Schedule 3.13(b), except where such event or circumstance could not have a
Material Adverse Effect; (iii) Seller has not received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation by
Seller of or failure on the part of Seller to comply with any term or
requirement of any Governmental Authorization or (B) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of or modification to any Governmental Authorization.

        3.14.    Legal Proceedings; Orders    

        (a)   Except as set forth in Schedule 3.14(a), there is no pending or,
to Seller's Knowledge, threatened Proceeding: (i) by or against Seller or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, Seller; or (ii) that challenges, or that may have

34

--------------------------------------------------------------------------------



the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Contemplated Transactions. There are no Proceedings listed or
required to be listed in Schedule 3.14(a) that could have a Material Adverse
Effect. There is no Proceeding with respect to which the defense is not being
provided by the insurer under the insurance policies referenced in Section 3.17.

        (b)   Except as set forth in Schedule 3.14(b), there is no Order to
which Seller, its business or any of the Purchased Assets is subject and Seller
is and has been in compliance with all terms and requirements of each Order to
which it or any of the Purchased Assets is or has been subject.

        3.15.    Absence of Certain Changes and Events    

        Except as set forth in Schedule 3.15, since the date of the Balance
Sheet, Seller has conducted its business only in the Ordinary Course of Business
and there has not been any:

        (a)   Amendment to the Governing Documents of Seller;

        (b)   Damage to or destruction or loss of any Purchased Asset, whether
or not covered by insurance except where such damage or destruction could not
otherwise have a Material Adverse Effect;

        (c)   Sale (other than sales, processing, use or other disposition of
Inventories and collection of Accounts Receivable in the Ordinary Course of
Business, and depletion of Concessions Inventories not in the Ordinary Course of
Business), lease or other disposition of any Purchased Asset or property of
Seller or the creation of any Encumbrance on any Purchased Asset;

        (d)   Cancellation or waiver of any claims or rights with a value to
Seller in excess of $250,000; or

        (e)   Contract by Seller to do any of the foregoing.

        3.16.    Contracts; No Defaults    

        (a)   Except as set forth in Schedules 2.1(a), 2.1(g), 3.12(a) and
3.16(a), Seller is not party to any oral or written (i) employment, consulting
or severance agreement, collective bargaining agreement, or pension,
profit-sharing, incentive compensation, deferred compensation stock purchase,
stock option, stock appreciation right, group insurance, severance pay, or
retirement plan or agreement or any similar Contract, (ii) Contract, mortgage,
note, installment obligation, agreement or other instrument relating to the
borrowing of money by Seller or the guaranty of any obligation for the borrowing
of money by Seller, (iii) Contract affecting the ownership of, leasing of, title
to, use of or any leasehold or other interest in any Assigned Lease,
(iv) Contract relating to the renovation or construction of any theatre or
(iv) Contract which involves an obligation or right to receive payment of more
than $50,000 (all such Contracts other than the Assigned Leases are collectively
referred to as, "Material Contracts"). All such Schedules contain an accurate
and complete list of all amendments, modifications, supplements, waivers,
renewals and extensions to the Material Contracts and the Assigned Leases.
Complete and correct copies of all Material Contracts have been made available
to Buyer by Seller.

        (b)   Except as set forth in Schedule 3.16(b), (i) each Purchased
Contract is in full force and effect and is valid and enforceable in accordance
with its terms against Seller, except as the enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and similar laws affecting the rights of creditors generally and by
equitable principles, and to the Knowledge of Seller, each other Person party
thereto; and (ii) each Purchased Contract is assignable by Seller to Buyer
without the consent of any other Person.

        (c)   Except as set forth in Schedule 3.16(c), (i) Seller is, and has
been, in compliance with all applicable terms and requirements of each Purchased
Contract except where such non-compliance

35

--------------------------------------------------------------------------------






could not otherwise have a Material Adverse Effect; (ii) to Seller's Knowledge
each other Person that has any Liability under any Purchased Contract is and has
been in full compliance with all applicable terms and requirements of such
Contract; (iii) no event has occurred or circumstance exists as a result of any
act or omission of Seller that may give any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
Purchased Contract; (iv) no event has occurred or circumstance exists as a
result of any act or omission of Seller that would cause the creation of any
Encumbrance affecting any of the Purchased Assets; and (v) Seller has not given
to or received from any other Person any notice or other communication (whether
oral or written) regarding any actual, alleged, or potential violation or breach
of, or default under, any Purchased Contract.

        (d)   Seller is not involved in any renegotiations of, attempts to
renegotiate or outstanding rights to renegotiate any material amounts paid or
payable to Seller under a Purchased Contract with any Person having the
contractual or statutory right to demand or require such renegotiation and no
such Person has made written demand upon Seller for such renegotiation.

        3.17.    Insurance    

        Except as set forth in Schedule 3.17: (i) all policies of insurance to
which Seller is a party or that provide coverage to Seller: (A) are valid and
outstanding; (B) taken together, provide adequate insurance coverage for the
operations of Seller for all risks normally insured against by a Person carrying
on the same business or businesses as Seller in the same location; (ii) Seller
has not received (A) any refusal of coverage or any notice that a defense will
be afforded with reservation of rights or (B) any notice of cancellation or any
other indication that any policy of insurance is no longer in full force or
effect or that the issuer of any policy of insurance is not willing or able to
perform its obligations thereunder; (iii) Seller has paid all premiums due, and
has otherwise performed all of its obligations, under each policy of insurance
to which it is a party or that provides coverage to Seller; and (iv) Seller has
given notice to the insurer of all claims of which Seller has Knowledge that may
be insured thereby.

        3.18.    Environmental Matters    

        (a)   Except as disclosed in Schedule 3.18:

          (i)  With respect to operations at, on, or affecting the Purchased
Assets, Seller has complied and is in compliance with, all Environmental Laws.

         (ii)  Seller has no and will not have any liability under any
Environmental Law, nor is Seller responsible for any liability of any other
Person under any Environmental Law, whether by contract, by operation of law or
otherwise, with respect to facts, circumstances, Releases or conditions
(A) first existing, initiated or occurring during Seller's tenancy at any Leased
Real Property or ownership at any Purchased Real Property; (B) of which Seller
has Knowledge; or (C) caused by Seller or Seller's employees, agents,
contractors, subcontractors, officers or directors ("Seller Parties"). No
Environmental Claim is pending, or to Seller's Knowledge, threatened against or
relating to Seller respecting any Leased Real Property or Purchased Real
Property.

        (iii)  Seller has been duly issued and currently maintains all
Environmental Permits necessary to operate the assets of Seller at the Leased
Real Property and the Purchased Real Property as currently operated. A true and
complete list of all such Environmental Permits is set out in the Schedule 3.18.
All of Seller's Environmental Permits are transferable and none require consent,
notification, or other action to remain in full force and effect following
consummation of the transaction contemplated by this Agreement.

36

--------------------------------------------------------------------------------






        (iv)  None of the following first became present at any Leased Real
Property or Purchased Real Property during Seller's ownership, operation or
tenancy at any Leased Real Property or Purchased Real Property, none of the
following became present at the Leased Real Property or the Purchased Real
Property as a result of the actions of Seller Parties, and, to Seller's
Knowledge, none of the following currently exist at the Leased Real Property or
the Purchased Real Property: (A) underground improvements, including but not
limited to treatment or storage tanks, or underground piping associated with
such tanks, used currently or in the past for the management of Hazardous
Materials, (B) a dump or landfill; (C) filled in land or wetlands; (D) PCBs;
(E) asbestos-containing materials; or (F) toxic mold.

         (v)  Seller has not arranged, by contract, agreement, or otherwise, for
the transportation, treatment or disposal of Hazardous Materials originating at
the Leased Real Property or Purchased Real Property at any location such that it
is or could be liable for Remediation of such location pursuant to Environmental
Laws.

        (b)   Seller has furnished to Buyer, or shall deliver to Buyer in
accordance herewith within ten (10) days of the execution hereof, copies of all
environmental assessments, reports, audits and other documents in Seller's
Possession that relate to the current or past environmental condition of any
Leased Real Property or Purchased Real Property or Seller's past or present
compliance with or liability under Environmental Laws respecting any Leased Real
Property or Purchased Real Property, a true and complete list of which is set
forth in Schedule 3.18(b). To Seller's Knowledge, all such information that
Seller has furnished to Buyer is accurate and complete.

        3.19.    Employees; Labor Disputes; Compliance    

        (a)   Seller has complied in all respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining, the payment and withholding of Taxes and occupational
safety and health except where such non-compliance could not otherwise have a
Material Adverse Effect. No claim or proceeding is pending, or to Seller's
Knowledge, threatened with respect to any actual, alleged, or potential failure
to comply with any of the foregoing Legal Requirements.

        (b)   Except as disclosed in Schedule 3.19(b), (i) Seller has not been,
and is not now, a party to any collective bargaining agreement or other labor
contract; (ii) there has not been, there is not presently pending or existing,
and to Seller's Knowledge there is not threatened, any strike, slowdown,
picketing, work stoppage or employee grievance process involving Seller;
(iii) there is not pending or, to Seller's Knowledge, threatened against or
affecting Seller any Proceeding relating to the alleged violation of any Legal
Requirement pertaining to labor relations or employment matters, including any
charge or complaint filed with the National Labor Relations Board or any
comparable Governmental Body, and there is no organizational activity or other
labor dispute against or affecting Seller or the theatres at the Leased Real
Property or the Purchased Real Property; (iv) no application or petition for an
election of or for certification of a collective bargaining agent is pending;
(v) no grievance or arbitration Proceeding exists that might have an adverse
effect upon Seller or the conduct of its business; (vi) there is no lockout of
any employees by Seller, and no such action is contemplated by Seller; and
(vii) to Seller's Knowledge there has been no charge of discrimination filed
against or threatened against Seller with the Equal Employment Opportunity
Commission or similar Governmental Body.

        3.20.    Brokers or Finders    

        Neither Seller nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payments in connection with the sale of
Seller's business or the Purchased Assets or the Contemplated Transactions.

37

--------------------------------------------------------------------------------



        3.21.    Transactions with Affiliates    

        Except as set forth in Schedule 3.21, as of the Closing Date no current
or former manager, director, executive officer or member of Seller, any Seller
or any Affiliate of Seller will be party to any Material Contract or Assigned
Lease or, to Seller's Knowledge, has a material interest in any Material
Contract or Assigned Lease.

        3.22.    Representations and Warranties    

        Other than with respect to the representations and warranties made in
Article 4 of this Agreement and the ancillary agreements and certificates hereto
(and subject to the limitations contained in and provisions of this Agreement),
Sellers acknowledge that neither Buyer nor any of its Affiliates or
Representatives makes or has made any representation or warranty, either express
or implied, including as to the accuracy or completeness of or will have any
Liability with respect to any of the information provided or made available to
Sellers or their Representatives.

4.     REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to each Seller that the following
statements contained in this Article 4 are accurate as of the date of this
Agreement:

        4.1.    Organization and Good Standing    

        Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Tennessee, with full corporate power and
authority to conduct its business as it is now conducted.

        4.2.    Authority; No Conflict    

        This Agreement constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws affecting the
rights of creditors generally and by equitable principles. Upon the execution
and delivery by Buyer of the Bill of Sale, Assignment and Assumption, the Lease
Assignment and Assumption, the Holdback Escrow Agreement and each other
agreement to be executed or delivered by Buyer at Closing (collectively, the
"Buyer's Closing Documents"), each of the Buyer's Closing Documents will
constitute the legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its respective terms, except as the enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium and similar laws affecting the rights of creditors
generally and by equitable principles. Buyer has the power and authority to
execute and deliver this Agreement and the Buyer's Closing Documents and to
perform its obligations under this Agreement and the Buyer's Closing Documents,
and such action has been duly authorized by all necessary corporate action.

        4.3.    Brokers or Finders    

        Neither Buyer nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payment in connection with the
Contemplated Transactions.

        4.4.    Representations and Warranties    

        (a)   Other than with respect to the representations and warranties made
in Article 3 of this Agreement as modified by the Disclosure Schedule and the
ancillary agreements and certificates hereto (and subject to the limitations
contained in and provisions of this Agreement), Buyer acknowledges that none of
Sellers or any of their respective Affiliates or Representatives makes or has
made any representation or warranty, either express or implied, including as to
the accuracy or

38

--------------------------------------------------------------------------------



completeness of or will have any Liability with respect to any of the
information provided or made available to Buyer or its Representatives.

        (b)   Buyer further acknowledges that any projections, pro formas and
forecasts provided by Sellers to Buyer and prepared in good faith and based on
reasonable assumptions for Sellers' operations and business practices are not to
be viewed as facts or representations or warranties by Sellers, and that actual
results of operations during the periods covered by such forecasts, pro formas
and projections (whether conducted by a Seller or by Buyer) may differ from the
projected or forecasted results; and no such differences shall constitute a
breach by any Seller of a representation or warranty.

5.     COVENANTS OF SELLERS PRIOR TO CLOSING

        5.1.    Access and Investigation    

        (a)   Between the date of this Agreement and the Closing Date, and upon
reasonable advance notice received from Buyer, each Seller shall (i) afford
Buyer and its Representatives (collectively, "Buyer Group") reasonable access,
during regular business hours, to such Seller's personnel, properties,
Contracts, Governmental Authorizations, books and Records and other documents
and data, such rights of access to be exercised in a manner that does not
unreasonably interfere with the operations of such Seller; (ii) permit Buyer
Group to make copies at Buyer's sole expense of all such Contracts, Governmental
Authorizations, books and Records and other existing documents and data as Buyer
may reasonably request; (ii) furnish Buyer Group with such additional financial,
operating and other data and information relating to the Purchased Assets as
Buyer may reasonably request; and (iv) otherwise cooperate and assist, to the
extent reasonably requested by Buyer, with Buyer's investigation of the
properties, assets and financial condition related to such Seller.

        (b)   In addition, Buyer shall have the right to have the Leased Real
Property, Purchased Real Property and Tangible Personal Property inspected by
Buyer Group, at Buyer's sole cost and expense, for purposes of determining the
physical condition and legal characteristics of the Leased Real Property,
Purchased Real Property and Tangible Personal Property, including such
engineering, seismic, asbestos, environmental and mold surveys and inspections
as Buyer deems appropriate. Any such inspection shall be scheduled upon
reasonable advance notice to the applicable Seller and conducted as described in
clause (i) above and, if applicable, as hereinafter provided. In the event
subsurface testing, any testing involving the taking of samples or other
physically destructive or invasive testing is recommended by any of Buyer Group,
no such testing shall be performed without the prior consent of the applicable
Seller (which shall not be unreasonably withheld) and, if required under the
applicable Assigned Lease, the lessor or sublessor thereunder. Subject to
applicable Legal Requirements, upon the completion of any inspection or test,
Buyer shall reasonably restore the Leased Real Property and the Purchased Real
Property to its condition prior to such inspection or test. Buyer shall
indemnify the applicable Seller and hold harmless such Seller and will reimburse
such Seller for Damages to the extent caused by Buyer in connection with its
physical inspection of the Leased Real Property and Purchased Real Property
conducted pursuant to this Section 5.1(b); except that in no event shall Buyer
be deemed to have caused Damages as a result of Buyer's discovery of any adverse
condition.

        5.2.    Operation of the Business of Sellers    

        Between the date of this Agreement and the Closing, each Seller shall:

        (a)   conduct its business only in the Ordinary Course of Business
(provided that a Seller may deplete its Concessions Inventories in anticipation
of the Closing, if such Seller so chooses);

39

--------------------------------------------------------------------------------



        (b)   without making any commitment on Buyer's behalf, use its
Reasonable Best Efforts to preserve intact its current business organization,
keep available the services of its officers, managers, employees and agents and
maintain its relations and good will with customers, landlords, creditors,
employees, agents and others having business relationships with it;

        (c)   provide copies of theatre renovation plans related to a Assigned
Lease;

        (d)   make no material changes in Seller's management personnel;

        (e)   maintain the Purchased Assets in a state of repair and condition
that complies with Legal Requirements and is consistent with the requirements
and normal conduct of Seller's business;

        (f)    keep in full force and effect, without amendment, all material
rights relating to Seller's business;

        (g)   comply with all Legal Requirements and contractual obligations
applicable to the operations of Seller's business, including compliance with
federal and state W.A.R.N. Act or similar statutes;

        (h)   continue in full force and effect the insurance coverage under its
policies or substantially equivalent policies;

        (i)    cooperate with Buyer and assist Buyer in identifying the
Governmental Authorizations required by Buyer to operate the business from and
after the Closing Date and either transferring existing Governmental
Authorizations of such Seller to Buyer, where permissible, or obtaining new
Governmental Authorizations for Buyer; and

        (j)    maintain all books and Records of such Seller relating to such
Seller's business in the Ordinary Course of Business.

        5.3.    Negative Covenant    

        Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, each Seller shall not (a) take any affirmative
action, or fail to take any reasonable action within its control, as a result of
which any of the changes or events listed in Section 3.11 and Section 3.15 would
occur or reasonably be expected to occur; (b) terminate, cancel, amend, modify,
supplement or waive performance of any Purchased Contract, Assigned Lease or
Governmental Authorization or take any other action with respect to any of the
foregoing in a manner that is not in the Ordinary Course of Business or amend
any theatre renovation plans without the prior consent of Buyer, which consent
shall not be unreasonably withheld or enter into any construction contracts
other than with respect to the projects that are the subject of the Development
Agreements and upon the prior consent of Buyer, which consent shall not be
unreasonably withheld; (c) allow the levels of supplies or other materials
included in the Inventories to vary materially from the levels customarily
maintained except as permitted by the Concessions Letter Agreement; or (d) enter
into any compromise or settlement of any litigation, proceeding or governmental
investigation relating to the Purchased Assets, the business of Seller or the
Assumed Liabilities.

        5.4.    Required Approvals    

        As promptly as practicable after the date of this Agreement, each Seller
shall make all filings required to be made by it to obtain Governmental
Authorizations or pursuant to Legal Requirements in order to consummate the
Contemplated Transactions (including all filings under the HSR Act). Each Seller
also shall cooperate with Buyer and its Representatives with respect to all
filings that Buyer elects to make or, pursuant to Legal Requirements or to
obtain a Governmental Authorization, shall be required to make in connection
with the Contemplated Transactions. Each Seller also shall cooperate with Buyer
and its Representatives in obtaining all Consents (including taking all
commercially reasonable actions requested by Buyer to cause early termination of
any applicable waiting period

40

--------------------------------------------------------------------------------




under the HSR Act); provided, however, that Sellers shall not be required to
dispose of or make any change to their business, expend any material funds or
incur any other burden in order to comply with this Section 5.4.

        5.5.    Notification    

        Between the date of this Agreement and the Closing, each Seller shall
promptly notify Buyer in writing if it becomes aware of (a) any fact or
condition that causes or constitutes a breach of its representations and
warranties made as of the date of this Agreement or (b) the occurrence after the
date of this Agreement of any fact or condition that would or be reasonably
likely to (except as expressly contemplated by this Agreement) cause or
constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
Seller's discovery of, such fact or condition. Should any such fact or condition
require any change to the Disclosure Schedule, the applicable Seller shall
promptly deliver to Buyer a supplement to the Disclosure Schedule specifying
such change. Such delivery shall not be deemed to amend or supplement the
Disclosure Schedule or prevent or cure any breach or affect any rights of Buyer
under Article 7, Article 9 and Article 11. During the same period, each Seller
also shall promptly notify Buyer of the occurrence of any breach of any covenant
of such Seller in this Article 5 or of the occurrence of any event that may make
the satisfaction of the conditions in Article 7 impossible or unlikely.

        5.6.    Reasonable Best Efforts    

        Each Seller shall use its Reasonable Best Efforts to cause the
conditions in Article 7 to be satisfied by the Scheduled Closing Date.

        5.7.    Interim Financial Statements    

        Until the Closing Date, each Seller shall deliver to Buyer within ten
(10) days after the end of each month and within forty-five (45) days after the
end of each fiscal quarter a copy of the financial statements for such month and
fiscal quarter, respectively. Such financial statements and the deliveries under
Section 2.8 shall be prepared in a manner and containing information consistent
with such Seller's current practices and certified by such Seller's chief
financial officer as to compliance of such financial statements with the third,
fourth and fifth sentences of Section 3.4.

        5.8.    Payment of Liabilities    

        Between the date hereof and the Closing Date, each Seller shall pay or
otherwise satisfy in the Ordinary Course of Business all of its Liabilities and
obligations which become due and payable.

        5.9.    Current Evidence of Title    

        (a)   As soon as is reasonably possible, the parties shall cause to be
furnished to Buyer, at Sellers' expense, preliminary title reports issued by the
Title Company for each of the leasehold estates under the Assigned Leases and
for the Purchased Real Property, together with complete and legible copies of
all recorded documents appearing as exceptions thereon. As soon as reasonably
possible, Sellers shall cause to be furnished to Buyer, at Sellers' expense,
(i) true and complete copies of all policies of title insurance previously
obtained by the applicable Seller with respect to the Assigned Leases, the
Leased Real Property, the Purchased Real Property or any portion thereof, which
are in Seller's Possession, and (ii) true and complete copies of all boundary,
land or ALTA surveys, if any, of the Purchased Real Property or the Leased Real
Property, or any portion thereof, in Seller's Possession.

        (A)  Buyer shall have the right, but not the obligation, at Buyer's sole
cost and expense, to cause to be furnished to the Title Company a current survey
of all or any portion of the Leased Real Property and the Purchased Real
Property, or a current update of a pre-existing survey.

41

--------------------------------------------------------------------------------



        (B)  On or before the Due Diligence Deadline, Buyer shall deliver to
Sellers a written notice setting forth its objections, if any, to the exceptions
to title reflected therein or in the updated surveys (the "Disapproved
Exceptions"). At or prior to Closing, Sellers shall cause the removal of all
voluntary monetary liens, all involuntary monetary liens which exist to Seller's
Knowledge as of the date hereof and all other involuntary monetary liens having
a face amount of less than $1,000,000 individually, provided that Seller shall
only be obligated to discharge such voluntary and involuntary liens to the
extent attributable to an act or omission of the applicable Seller or persons
claiming under or through such Seller (as distinct from such Seller's lessor or
master lessor, as applicable), and provided further that Seller shall not be
obligated to discharge the liens of real property taxes and assessments that are
not yet delinquent, such taxes being prorated pursuant to this Agreement.
Sellers shall make Reasonable Best Efforts to remove all other Disapproved
Exceptions that are reasonably disapproved by Buyer, but Seller shall not be
required to incur any substantial costs or to institute litigation in connection
therewith. Such removal may be by way of deletion of the exception or by
endorsement over the exception by the Title Company (and may be accomplished by
the Sellers by bonding) in form and substance satisfactory to Buyer. If any new
exception shall appear in any supplement to the Title Documents and if such new
exception existed prior to the date hereof but was not disclosed in the Title
Documents, then Buyer shall have the right to object in writing to such
exception within five (5) Business Days after Buyer's receipt of such
supplement, and such exception shall thereafter be a Disapproved Exception. If
such new exception did not exist prior to the date hereof, then Sellers shall
promptly (but not later than Closing) remove such exception to Buyer's
satisfaction subject to the limitations set forth above on Sellers' removal
obligations respecting involuntary monetary liens, and provided Sellers shall
have no obligation to remove new exceptions caused by the acts or omissions of
Buyer or its Representatives. If Sellers fail to cause the removal of any
exception which Sellers are obligated by this paragraph to remove, then Buyer's
election to close shall not constitute a waiver of Buyer's rights hereunder,
which shall survive Closing.

        (C)  As contemplated by Section 7.7, it shall be a condition to Buyer's
obligation to close that Title Company be unconditionally committed at Closing,
subject only to the payment of the applicable premium, to issue policies of
title insurance with respect to each of the Assigned Leases and the Purchased
Real Property in amounts reasonably acceptable to Buyer and the Title Company
(but in no event shall the aggregate amount exceed the Purchase Price), naming
Buyer as insured and, if requested, Buyer's lender as insured, and containing no
exceptions other than those which Buyer has approved in writing pursuant to
Section 5.9(a). The Title Policies for the Assigned Leases naming Buyer as
insured shall be the ALTA Extended Coverage Leasehold Owner's Policy of Title
Insurance—1970 Form and the Title Policies for the Assigned Leases naming
Buyer's lender as insured shall be the ALTA Extended Coverage Leasehold Lender's
Policy of Title Insurance—1970 Form, if and so long as Buyer obtains Title
Company's written commitment prior to the Due Diligence Deadline to issue such
forms, otherwise Buyer shall accept the corresponding current ALTA form
policies. The Title Policies for the Purchased Real Property naming Buyer as
insured shall be the ALTA Extended Coverage Owner's Policy of Title
Insurance—1970 Form and the Title Policies for the Purchased Real Property
naming Buyer's lender as insured shall be the ALTA Extended Coverage Lender's
Policy of Title Insurance—1970 Form if and so long as Buyer obtains Title
Company's written commitment prior to the Due Diligence Deadline to issue such
forms, otherwise Buyer shall accept the corresponding current ALTA form policies

42

--------------------------------------------------------------------------------







        (b)   Buyer shall have the right, but not the obligation, to conduct
complete and current searches, at Buyer's sole cost and expense, in the name of
each Seller and other appropriate parties of all Uniform Commercial Code
Financing Statements records maintained by the Secretary of State of the state
in which the applicable Seller is organized, the state in which such Seller
maintains its principal place of business, each jurisdiction in which a filing
would be required in order to perfect a security interest in the Purchased
Assets, the clerk or recorder of deeds (or other governmental office where real
property documents are filed for recording) of each county in which any Assigned
Lease is located and wherever else a Seller or Buyer, based upon its
investigation, is aware that a Uniform Commercial Code Financing Statement has
been filed. Prior to Closing, Seller shall deliver to Buyer releases,
termination statements and other documents as may be necessary to provide
reasonable evidence that all items of intangible personal property, Tangible
Personal Property and fixtures to be sold under this Agreement are free and
clear of Encumbrances, other than as permitted under this Agreement.

        (c)   On or before the Due Diligence Deadline, Buyer shall deliver to
Seller a written notice setting forth its objections, if any, to the physical
condition of the Leased Real Property and the Purchased Real Property. Seller
shall use Reasonable Best Efforts to cure each such objection to Buyer's
reasonable satisfaction on or before the Closing Deadline; provided however,
that Sellers shall not be required to spend more than $25,000 to cure any
individual objection, or $500,000 in the aggregate to cure all such objections.

        (d)   Nothing herein waives Buyer's right to claim a right to
indemnification as provided in Section 11.2 if Buyer suffers Damages as a result
of any breach by any Seller of any express representation by such Seller set
forth in this Agreement with respect to the condition of title to the Leased
Real Property and the Purchased Real Property.

        5.10.    Affiliate Guarantors    

        Buyer and Sellers shall use their Reasonable Best Efforts to assist the
Affiliate Guarantors in securing the release of the Affiliate Guarantors from
their respective obligations under the affiliate guarantees of the Assigned
Leases set forth in Schedule 5.10 ("Affiliate Guarantees"). Such Reasonable Best
Efforts of Buyer shall include Buyer's offer to provide a lease guaranty on
terms substantially equivalent to the Affiliate Guarantee. In the event that
such an Affiliate Guarantee is not released, then Buyer shall indemnify the
corresponding Affiliate Guarantor for Damages incurred by such Affiliate
Guarantor that constitute an Assumed Liability to the extent incurred with
respect to the related Affiliate Guarantee in the same manner that Buyer
indemnifies a Seller for Assumed Liabilities pursuant to Article 11. Only for
the purposes of the foregoing indemnity as between Buyer and an Affiliate
Guarantor, (a) a Predecessor Tenant shall be considered an Affiliate Guarantor
and (b) the applicable Affiliate Guarantor shall have the same rights and
procedural obligations as those of a Seller under Article 11.

6.     COVENANTS OF BUYER PRIOR TO CLOSING

        6.1.    Required Approvals    

        As promptly as practicable after the date of this Agreement, Buyer shall
make, or cause to be made, all filings required by Legal Requirements (including
all filings under the HSR Act) to be made by it to consummate the Contemplated
Transactions. Buyer also shall cooperate, and cause its Representatives and
Affiliates to cooperate, with each Seller (a) with respect to all filings each
Seller shall be required by Legal Requirements to make and (b) in obtaining all
Consents identified in Schedule 3.2(c), provided, however, that Buyer shall not
be required to dispose of or make any change to its business, expend any
material funds or incur any other burden in order to comply with this
Section 6.1.

43

--------------------------------------------------------------------------------




        6.2.    Reasonable Best Efforts    

        Buyer shall use its Reasonable Best Efforts to cause the conditions in
Article 8 to be satisfied by the Scheduled Closing Date.

        6.3.    Notification    

        Between the date of this Agreement and the Closing, Buyer shall promptly
notify each Seller in writing if it becomes aware of (a) any fact or condition
that causes or constitutes a breach of its representations and warranties made
as of the date of this Agreement or (b) the occurrence after the date of this
Agreement of any fact or condition that would or be reasonably likely to (except
as expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had that representation or warranty been made as
of the time of the occurrence of, or Buyer's discovery of, such fact or
condition. Should any such fact or condition require any change to the
Disclosure Schedule, Buyer shall promptly deliver to each Seller a supplement to
the Disclosure Schedule specifying such change. Such delivery shall not be
deemed to amend or supplement the Disclosure Schedule or prevent or cure any
breach or affect any rights of a Seller under Article 8, Article 9 and
Article 11. During the same period, Buyer also shall promptly notify each Seller
of the occurrence of any breach of any covenant of Buyer in this Article 6 or of
the occurrence of any event that may make the satisfaction of the conditions in
Article 8 impossible or unlikely.

7.     CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

        Buyer's obligation to purchase the Purchased Assets and to take the
other actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

        7.1.    Accuracy of Representations    

        Each Seller's representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement, and shall be accurate in all material respects as
of the time of the Closing as if then made, except to the extent that such
representations and warranties are qualified by the term "material," "Material
Adverse Effect" or similar qualification in which case such representations and
warranties (as so written, including the term "material", "Material Adverse
Effect" or such similar qualification) shall be true and correct in all respects
at and as of the date of this Agreement and the Closing Date, in all cases
without giving effect to any supplement to the Disclosure Schedule. If Damages
for a breach or breaches of such representations and warranties exceed
$1,000,000 individually or in the aggregate, such breach or breaches shall be
deemed to be a failure of the condition precedent set forth in this Section 7.1.

        7.2.    Seller's Performance    

        All of the covenants and obligations that each Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.

        7.3.    Consents    

        Each of the Consents set forth on Schedule 3.2(c) and required to be
obtained in connection with the Contemplated Transactions shall have been
obtained and shall be in full force and effect.

44

--------------------------------------------------------------------------------




        7.4.    Additional Documents    

        Each Seller shall have caused the documents and instruments required by
Section 2.7(a) and the following documents to be delivered (or tendered subject
only to Closing) to Buyer:

        (a)   an opinion of Sellers' counsel, dated the Closing Date, the
substance of which is set forth in Exhibit 7.4(a);

        (b)   evidence of termination of the Concession Lease Agreement between
Signature and Pacific Concessions, Inc.;

        (c)   release of Buyer Indemnified Parties from Pacific
Concessions, Inc. in connection with proceeds to be paid to it by Signature as a
result of the Contemplated Transactions;

        (d)   releases of all Encumbrances on the Purchased Assets (other than
the Assigned Leases and the Purchased Real Property), other than Permitted
Non-Real Property Encumbrances;

        (e)   certificates dated as of a date not earlier than the third
Business Day prior to the Closing as to the good standing of each Seller and
payment of all applicable state Taxes by each Seller, executed by the
appropriate officials of the State of California and each jurisdiction in which
a Seller is licensed or qualified to do business as a foreign corporation as
specified in Schedule 3.1(a); and

        (f)    such other documents as Buyer may reasonably request for the
purpose of:

          (i)  evidencing the accuracy of any of a Seller's representations and
warranties;

         (ii)  evidencing the performance by a Seller or the compliance by a
Seller, with any covenant or obligation required to be performed or complied
with by such Seller;

        (iii)  evidencing the satisfaction of any condition referred to in this
Article 7; or

        (iv)  otherwise facilitating the consummation or performance of any of
the Contemplated Transactions.

        7.5.    No Injunction    

        There shall not be in effect any Legal Requirement or injunction or
other Order that (a) prohibits the consummation of the Contemplated Transaction
and (b) has been adopted as issued, or has otherwise become effective since the
date of this Agreement. Without limiting the generality of the foregoing, the
applicable waiting period under the HSR Act shall have expired or been
terminated, and neither the Department of Justice nor the Federal Trade
Commission shall have instituted any litigation to enjoin or delay consummation
of the Contemplated Transactions.

        7.6.    No Conflict    

        Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Affiliate of Buyer to suffer any adverse consequence under (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published by any Governmental Body.

        7.7.    Title Insurance    

        Buyer shall have received irrevocable and binding commitments to issue
the Title Policies consistent with Section 5.9, if any, between Closing and
recordation. Seller shall furnish to the Title Company a standard gap indemnity
in form sufficient to allow the Title Company to issue the Title Policies
without any exception for matters arising due to acts or omissions of Seller (as
distinct from

45

--------------------------------------------------------------------------------




any acts or omissions of such Seller's lessor or master lessor, as applicable)
and otherwise in a form reasonably acceptable to Seller.

        7.8.    Governmental Authorizations    

        Buyer shall have received such Governmental Authorizations as are
necessary or desirable to allow Buyer to operate the Purchased Assets from and
after the Closing.

        7.9.    Environmental Report; Physical Inspection    

        Buyer shall have obtained on or before the Due Diligence Deadline, at
Buyer's sole cost and expense, environmental site assessment reports and
physical inspection and structural engineering reports with respect to the
Leased Real Property and Purchased Real Property, which reports shall be
acceptable in form and substance to Buyer in its sole discretion and Buyer shall
have conducted, at Buyer's sole cost and expense, any further testing or
diligence recommended in such reports. If Buyer disapproves the results of any
such inspections and investigations, then, in addition to the rights specified
in Section 9.1, Buyer shall have the right to terminate this Agreement by
written notice delivered to Sellers before the Due Diligence Deadline. If Buyer
fails so to terminate this Agreement on or before the Due Diligence Deadline,
then the condition precedent in this Section 7.9 shall be deemed waived by
Buyer.

        7.10.    Assigned Lease Estoppels    

        Sellers shall have delivered to Buyer pursuant to Section 2.12 hereof,
on or prior to the Due Diligence Deadline, a Lessor Consent and Estoppel duly
executed and delivered by each lessor and master lessor under each of the
Assigned Leases, in form and substance satisfactory to Buyer.

        7.11.    REA and DDA Estoppels    

        Sellers shall have delivered to Buyer pursuant to Section 2.13 hereof,
on or prior to the Due Diligence Deadline, estoppels duly executed and delivered
by each of the other parties to the REAs, in form and substance reasonably
satisfactory to Buyer. Sellers shall have delivered to Buyer pursuant to
Section 2.13 hereof, consents from each of the agencies to the DDAs, in form and
substance reasonably satisfactory to Buyer.

        7.12.    SNDAs    

        Sellers shall have delivered to Buyer pursuant to Section 2.14 hereof,
on or prior to the Due Diligence Deadline, original non-disturbance agreements
duly executed, acknowledged and delivered by each of the parties described
therein, in recordable form and otherwise in form and substance satisfactory to
Buyer.

        7.13.    Memoranda of Lease    

        Sellers shall have delivered to Buyer pursuant to Section 2.15 hereof,
on or prior to the Due Diligence Deadline, original memoranda of lease duly
executed, acknowledged and delivered by the lessors under the Assigned Leases,
in recordable form and otherwise in form and substance satisfactory to Buyer.

        7.14.    Merger Agreement    

        Buyer and Signature Theatre Investors, LLC shall have entered into a
Merger Agreement for the acquisition of Signature Theatre Investors, LLC by
Buyer or its designees, and such Merger Agreement shall not have been terminated
by any Person party thereto.

46

--------------------------------------------------------------------------------




8.     CONDITIONS PRECEDENT TO SELLERS' OBLIGATION TO CLOSE

        Each Seller's obligation to sell the Purchased Assets and to take the
other actions required to be taken by it at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the applicable Seller in whole or in part):

        8.1.    Accuracy of Representations    

        All of Buyer's representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the time of the Closing as if then made except to the extent that such
representations and warranties are qualified by the term "material" or similar
qualification in which case such representations and warranties (as so written,
including the term "material" or such similar qualification) shall be true and
correct in all respects at and as of the date of this Agreement and the Closing
Date.

        8.2.    Buyer's Performance    

        All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been performed and complied with in all
material respects. Without limiting the generality of the foregoing, Buyer shall
have tendered payment of the Purchase Price in the manner required under this
Agreement.

        8.3.    Additional Documents    

        (a)   Buyer shall have caused the documents and instruments required by
Section 2.7(b) and the following documents to be delivered (or tendered subject
only to Closing) to Sellers, and such other documents as Sellers may reasonably
request for the purpose of:

          (i)  evidencing the accuracy of any representation or warranty of
Buyer,

         (ii)  evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer,

        (iii)  evidencing the satisfaction of any condition referred to in this
Article 8, or

        (iv)  otherwise facilitating the consummation or performance of the
Contemplated Transactions.

        (b)   Buyer shall have caused to be delivered to Sellers, an opinion of
Buyer's counsel, dated the Closing Date, the substance of which is set forth in
Exhibit 8.3(b).

        8.4.    No Injunction    

        There shall not be in effect any Legal Requirement or any injunction or
other Order that (a) prohibits the consummation of the Contemplated Transactions
and (b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement. Without limiting the generality of the foregoing, the
applicable waiting period under the HSR Act shall have expired or been
terminated, and neither the Department of Justice nor the Federal Trade
Commission shall have instituted any litigation to enjoin or delay consummation
of the Contemplated Transactions.

        8.5.    Merger Agreement    

        Buyer and Signature Theatre Investors, LLC shall have entered into a
Merger Agreement for the acquisition of Signature Theatre Investors, LLC by
Buyer or its designees and such Merger Agreement shall not have been terminated
by any Person party thereto.

47

--------------------------------------------------------------------------------




9.     TERMINATION

        9.1.    Termination Events    

        By notice given prior to or at the Closing, subject to Section 9.2, this
Agreement may be terminated as follows:

        (a)   by Buyer if a material breach of any provision of this Agreement
has been committed by a Seller and such breach has not been waived by Buyer or
cured within 10 days by the applicable Seller after written notice from Buyer of
the breach;

        (b)   by a Seller if a material breach of any provision of this
Agreement has been committed by Buyer and such breach has not been waived by
such Seller or cured within 10 days by Buyer after written notice from such
Seller of the breach;

        (c)   by either Buyer or a Seller if the Closing has not occurred (other
than through the failure of any party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before the Closing
Deadline; or

        (d)   by mutual consent of Buyer and each Seller, at any time.

        9.2.    Effect of Termination    

        (a)   Each party's right of termination under Section 9.1 is in addition
to any other rights it may have under this Agreement or otherwise, and the
exercise of such right of termination will not be an election of remedies.
Notwithstanding the foregoing, if this Agreement is terminated pursuant to
Section 9.1 by any party, such termination shall be without liability for
Damages to the other parties to this Agreement, and all obligations of all of
the parties under this Agreement will terminate, except that the obligations of
the parties in the last sentence of Section 5.1(b), this Section 9.2 and
Article 12 (except for those in Section 12.5) will survive; provided, however,
that, if this Agreement is terminated pursuant to Section 9.1(a) or 9.1(b) and
the breach resulted from the willful and deliberate failure of any party to
fulfill a condition to the performance of the other party, or the willful and
deliberate failure to perform a covenant of this Agreement, or the willful and
deliberate breach of a representation or warranty contained in this Agreement,
then the terminating party's (and non-terminating party's) right to pursue legal
remedies will survive such termination unimpaired.

        (b)   Each of the Sellers and Buyer acknowledge that the agreements
contained in Section 9.2(a) are an integral part of the transactions
contemplated by this Agreement, and that, without these agreements, the Sellers
and Buyer would not enter into this Agreement; accordingly, if any party
initiates litigation to recover Damages from the other pursuant to the proviso
of Section 9.2(a), then the prevailing party shall be entitled to its costs and
expenses (including reasonable attorneys' fees) in connection with such suit,
together with interest from the date of termination of this Agreement on the
amounts owed at the "prime" rate of interest as published from time to time by
The Wall Street Journal in its "Money Rates" section of its Western Edition
newspaper in effect from time to time during such period plus two percent.

10.   ADDITIONAL COVENANTS

        10.1.    Assistance in Proceedings    

        Each Seller will reasonably cooperate with Buyer and its counsel in the
contest or defense of, and make available its personnel and provide any
testimony and access to its books and Records in connection with, any Proceeding
against Buyer after the Closing Date involving or relating to (a) any
Contemplated Transaction or (b) any action, activity, circumstance, condition,
conduct, event, fact,

48

--------------------------------------------------------------------------------




failure to act, incident, occurrence, plan, practice, situation, status or
transaction on or before the Closing Date involving such Seller or its business.

        10.2.    Retention of and Access to Records    

        After the Closing Date, Buyer shall retain for a period consistent with
Buyer's record-retention policies and practices (but no less than five
(5) years) those Records of each Seller delivered to Buyer. Buyer also shall
provide the applicable Seller and its Representatives reasonable access thereto,
during normal business hours and on at least ten (10) days' prior written
notice, to enable them to prepare financial statements or tax returns or deal
with tax audits. After the Closing Date, each Seller shall provide Buyer and its
Representatives reasonable access to Records that are Excluded Assets, during
normal business hours and on at least ten (1) days' prior written notice, for
any reasonable business purpose necessary to the ownership or operation of the
Purchased Assets specified by Buyer in such notice.

        10.3.    Further Assurances    

        Subject to the provisos in Section 5.1 and Section 6.1, the parties
shall cooperate reasonably with each other and with their respective
Representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (a) furnish upon
request to each other such further information; (b) execute and deliver to each
other such other documents; and (c) do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the Contemplated Transactions.

        10.4.    Annual Passes    

        For each of the calendar years 2005 through and ending with calendar
year 2014, Buyer shall provide Signature (through Philip Harris &
Associates, Inc.) with a total of 25 annual passes for free admission to any
motion picture theatre operated by Buyer.

11.   INDEMNIFICATION; REMEDIES

        11.1.    Survival and Materiality    

        (a)   All representations, warranties, covenants and obligations in this
Agreement, the Disclosure Schedule, the supplements to the Disclosure Schedule,
the certificates delivered pursuant to Section 2.7 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.6.

          (i)  Notwithstanding the foregoing, in the event that there is or are
any breach or breaches of the representations and warranties of Sellers that
become known to Buyer prior to Closing based upon supplements to the Disclosure
Schedules or through Buyer's exercise of its rights under Section 5.1 ("Known
Breaches") and (A) the Damages related to such Known Breaches are less than or
equal to $1,000,000, then Buyer may elect to proceed to Closing and the amount
by which the Damages related to such Known Breaches are less than or equal to
$1,000,000 shall be applied against the Basket, or (B) if the Damages related to
such Known Breaches exceed $1,000,000 and Buyer elects to proceed to Closing,
then (x) Buyer shall have waived any claim for indemnification based upon the
Known Breaches to the extent that the Damages therefor exceed $1,000,000 and
(y) such claims and Damages up to $1,000,000 shall be satisfied in full by
application against the Basket so that the amount remaining in the Basket is $0.
Notices of any such claims by Buyer and disputes over the alleged amount of
Damages shall be handled as provided in the following paragraph.

         (ii)  Prior to Closing, Buyer shall deliver to Sellers a notice setting
forth the Known Breaches, together with such supplemental information as shall
be reasonably necessary or

49

--------------------------------------------------------------------------------






appropriate to enable Sellers to determine the accuracy thereof ("Breach
Notice"). The Breach Notice shall be based upon the most current and reliable
information reasonably available to Buyer at the time of its delivery. Within 2
Business Days after receipt of the Breach Notice, a Seller shall notify the
Buyer in writing whether such Seller disapproves of the Breach Notice. If a
Seller disputes the Breach Notice, or fails to notify Buyer of its disapproval
in the manner and within the time specified above, then the Breach Notice shall
be as delivered to Seller. If a Seller disapproves a Breach Notice, then such
Seller and Buyer shall use their Reasonable Best Efforts for a period of 5
Business Days to agree to the Breach Notice, and the Breach Notice shall be
amended accordingly. If a Seller and Buyer cannot agree upon the Breach Notice,
then the accounting firm of PricewaterhouseCoopers, or its successor, is
designated to act as sole arbitrator and to decide all points of disagreement
with respect to the Breach Notice, such decision to be binding on both parties.
If such firm is unwilling or unable to serve in such capacity, the Seller and
Buyer shall use Reasonable Best Efforts to designate and retain another mutually
acceptable nationally-recognized accounting firm not retained for general audit
purposes by either of them as the sole arbitrator under this
Section 11.2(a)(ii). The costs and expenses of the arbitrator, whether the firm
designated above, or otherwise designated, shall be shared equally by the
applicable Seller and Buyer and in the event that all Sellers object, then
Sellers' aggregate share of the costs and expenses of the arbitrator shall be
fifty percent.

        (b)   For purposes of determining whether there has been any such
misrepresentation or breach of warranty pursuant to this Article 11 and for
purposes of calculating the amount of Damages arising therefrom, the
representations and warranties of Sellers and Buyer shall be deemed not to be
qualified by any concept of "material", "Material Adverse Effect" or similar
qualification.

        11.2.    Indemnification and Reimbursement By Sellers    

        Sellers, severally based upon such Seller's respective percentage
allocation of the Purchase Price and not jointly, shall indemnify and hold
harmless Buyer, and its Representatives, and Affiliates (collectively, the
"Buyer Indemnified Persons"), and will reimburse the Buyer Indemnified Persons
for any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys' fees and expenses) or
diminution of value, whether or not involving a Third-Party Claim (but excluding
any Damages not involving a Third-Party Claim based on lost profits,
consequential or punitive damages) (collectively, "Damages"), arising from or in
connection with:

        (a)   any breach of any representation or warranty made by such Seller
in (i) Article 3 of this Agreement (without giving effect to any supplement to
the Disclosure Schedule), (ii) the Disclosure Schedule, (iii) the supplements to
the Disclosure Schedule, (iv) the certificates delivered pursuant to
Section 2.7, or (v) any transfer instrument;

        (b)   any breach of any covenant or obligation of such Seller in
(i) this Agreement (ii) the certificates delivered pursuant to Section 2.7, or
(iii) any transfer instrument;

        (c)   any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any Person with such Seller (or any Person
acting on its behalf) in connection with any of the Contemplated Transactions;
or

        (d)   any Retained Liabilities (other than for Damages that arise from
the Released Claims).

50

--------------------------------------------------------------------------------



        11.3.    Indemnification and Reimbursement by Buyer    

        Buyer will indemnify and hold harmless each of the Sellers and its
respective Representatives and Affiliates (collectively, "Seller Indemnified
Persons"), and will reimburse Seller Indemnified Persons, for any Damages
arising from or in connection with:

        (a)   any breach of any representation or warranty made by Buyer in
Article 4 of this Agreement or in any transfer instrument;

        (b)   any breach of any covenant or obligation of Buyer in (i) this
Agreement or (ii) any transfer instrument;

        (c)   any claim by any Person for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by such Person with Buyer (or any Person acting on
Buyer's behalf) in connection with any of the Contemplated Transactions; or

        (d)   any Assumed Liabilities.

        11.4.    Limitations on Amount—Sellers    

        (a)   Signature shall have no liability (for indemnification or
otherwise) with respect to claims under Section 11.2(a) and 11.2(b) until the
total of all Damages with respect to such matters exceeds $722,517 and then only
for the amount by which such Damages exceed $722,517.

        (b)   Turlock shall have no liability (for indemnification or otherwise)
with respect to claims under Section 11.2(a) and 11.2(b) until the total of all
Damages with respect to such matters exceeds $59,272 and then only for the
amount by which such Damages exceed $59,272.

        (c)   Desert shall have no liability (for indemnification or otherwise)
with respect to claims under Section 11.2(a) and 11.2(b) until the total of all
Damages with respect to such matters exceeds $50,425 and then only for the
amount by which such Damages exceed $50,425.

        (d)   The aggregate sum of the amounts in Sections 11.4(a), (b) and
(c) is referred to herein as the "Basket". However, the limitation of Sections
11.4(a), (b) and (c) will not apply to (i) claims under Section 11.2(c) and
11.2(d), (ii) to matters arising in respect of Sections 2.4(b), 2.8, 3.2,
3.6(h), 3.10, 3.20 or 12.1, (iii) a breach of this Article 11 or (iv) a Seller's
fraud. In no event shall a Seller's aggregate liability for claims under
Section 11.2(a) and 11.2(b) exceed the portion of the Holdback Escrow Amount
allocated to such Seller in Section 2.9.

        11.5.    Limitations on Amount—Buyer    

        Buyer will have no liability (for indemnification or otherwise) with
respect to claims brought by a Seller under Section 11.3(a) and 11.3(b) until
the total of all Damages with respect to such matters exceeds the portion of the
Basket allocated to such Seller in Section 11.4 and then only for the amount by
which such Damages exceed such portion of the Basket allocated to such Seller in
Section 11.4. However, the limitation of the preceding sentence of this
Section 11.5 will not apply to (i) claims under Section 11.3(c) and 11.3(d),
(ii) matters arising in respect of Section 2.4(a), 2.8, the last sentence of
Section 5.1(b), Sections 4.2, 4.3 or 12.1, (iii) a breach of this Article 11 or
(iv) Buyer's fraud. In no event shall Buyer's aggregate liability for claims to
a Seller under Section 11.3(a) and 11.3(b) exceed an amount equal to the portion
of the Holdback Escrow Amount allocated to such Seller in Section 2.9.

        11.6.    Time Limitations    

        (a)   If the Closing occurs, a Seller will have liability (for
indemnification or otherwise) with respect to Section 11.2(a) or Section 11.2(b)
only if on or before the one year anniversary of the Closing Date, Buyer
notifies such Seller of a claim specifying the factual basis of the claim in

51

--------------------------------------------------------------------------------



reasonable detail to the extent then known by Buyer. However, the limitation of
the preceding sentence of this Section 11.6(a) will not apply to a Seller's
fraud.

        (b)   If the Closing occurs, Buyer will have liability (for
indemnification or otherwise) with respect to Section 11.3(a) or Section 11.3(b)
only if on or before the one year anniversary of the Closing Date, a Seller
notifies Buyer of a claim specifying the factual basis of the claim in
reasonable detail to the extent then known by such Seller. However, the
limitation of the preceding sentence of this Section 11.6(b) will not apply to
Buyer's fraud.

        11.7.    Remedy    

        Subject to Section 9.2(a), the provisions of this Article 11 shall
provide the sole and exclusive recourse and remedy of Buyer with respect to any
claims made or with respect to which indemnification may be sought under
Section 11.2(a) through 11.2(d). Subject to Section 9.2(a), the provisions of
this Article 11 shall provide the sole and exclusive recourse and remedy of
Sellers with respect to any claims made or with respect to which indemnification
may be sought under Section 11.3(a) through 11.3(d).

        11.8.    Third-Party Claims    

        (a)   Promptly after receipt by a Person entitled to indemnity under
Section 11.2 or 11.3 (an "Indemnified Person") of notice of the assertion of a
Third-Party Claim against it, such Indemnified Person shall give notice (a
"Claim Notice") to the Person obligated to indemnify under such Section (an
"Indemnifying Person") of the assertion of such Third-Party Claim, provided that
the failure to notify the Indemnifying Person will not relieve the Indemnifying
Person of any liability that it may have to any Indemnified Person except to the
extent that the Indemnifying Person demonstrates that the defense of such
Third-Party Claim is prejudiced by the Indemnified Person's failure to give such
notice.

        (b)   The Indemnifying Person shall have ten (10) days after receipt of
the Claim Notice to notify the Indemnified Person (i) whether or not the
Indemnifying Person disputes its liability to the Indemnified Person with
respect to such claim, and (ii) notwithstanding such dispute, whether or not the
Indemnifying Person desires to defend the Indemnified Person against such claim.

        (c)   If the Indemnifying Person does not elect to assume the defense of
such claim, the Indemnified Person may engage counsel of its choosing and
proceed to defend the claim and reserve its right to recover its Damages from
the Indemnifying Person if the latter wrongfully refused to defend such claim.
Any action by Indemnified Person against Indemnifying Person for wrongful
refusal to defend shall be brought within the applicable period of limitations
under applicable state law.

        (d)   If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Article 11 of the assertion of a Third-Party Claim, the Indemnifying
Person shall be entitled to participate in the defense of such Third-Party Claim
and, if it so elects (unless (i) the Indemnifying Person is also a Person
against whom the Third-Party Claim is made and the Indemnified Person determines
in good faith that joint representation would be inappropriate, or (ii) the
Indemnifying Person fails to provide reasonable assurance to the Indemnified
Person of its financial capacity to defend such Third-Party Claim and provide
indemnification with respect to such Third-Party Claim), the Indemnifying Person
may assume the defense of such Third-Party Claim with counsel of its own
choosing that is reasonably satisfactory to the Indemnified Person. After notice
from the Indemnifying Person to the Indemnified Person of its election to assume
the defense of such Third-Party Claim, the Indemnifying Person shall not, so
long as it diligently conducts such defense, be liable to the Indemnified Person
under this Article 11 for any fees of other counsel or any other expenses with
respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such Third-

52

--------------------------------------------------------------------------------






Party Claim, other than reasonable costs of investigation. If the Indemnifying
Person assumes the defense of a Third-Party Claim, (A) such assumption shall not
constitute an admission by the Indemnifying Person that the claims made in that
Third-Party Claim are within the scope of and subject to indemnification, and
(B) no compromise or settlement of such Third-Party Claims may be effected by
the Indemnifying Person without the Indemnified Person's Consent unless:
(I) there is no finding or admission of any violation of Legal Requirement or
any violation of the rights of any Person by the Indemnified Person; (II) the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (III) the Indemnified Person shall have no liability
with respect to any compromise or settlement of such Third-Party Claims effected
without its Consent.

        (e)   Except where the Indemnifying Person (i) timely elects to defend
the Indemnified Person (in which case Section 11.8(d) shall govern), or (ii) the
Indemnifying Person disputes its liability in a timely manner, the Indemnifying
Person will be bound by any determination made in such Third-Party Claim or any
compromise or settlement effected by the Indemnified Person, subject to their
respective limits on indemnification under Sections 11.4 and 11.5.

        (f)    Notwithstanding the foregoing, if an Indemnified Person
determines in good faith that there is a reasonable probability that a
Third-Party Claim may adversely affect it or its Affiliates other than as a
result of monetary damages for which it would be entitled to indemnification
under this Agreement, the Indemnified Person may, by notice to the Indemnifying
Person, assume the exclusive right to defend, compromise or settle such
Third-Party Claim, but the Indemnifying Person will not be bound by any
determination of any Third-Party Claim so defended for the purposes of this
Agreement or any compromise or settlement effected without its consent (which
may not be unreasonably withheld).

        (g)   With respect to any Third-Party Claim subject to indemnification
under this Article 11 (i) both the Indemnified Person and the Indemnifying
Person, shall keep the other Person reasonably informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

        (h)   With respect to any Third-Party Claim subject to indemnification
under this Article 11, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that (i) it will use its Reasonable Best
Efforts, in respect of any Third-Party Claim in which it has assumed or
participated in the defense, to avoid production of Confidential Information
(consistent with applicable Legal Requirements and rules of procedure), and
(ii) all communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

        11.9.    Other Claims    

        A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is sought
and shall be paid promptly after such notice.

        11.10.    Released Claims    

        Buyer agrees not to assert any claims against Sellers (whether by way of
demand, suit, cross-complaint, impleader or otherwise) and covenants not to sue
Sellers for Damages with respect to the Released Claims and, as between Buyer
and Sellers, releases Sellers from any Liability with respect thereto.

53

--------------------------------------------------------------------------------




        11.11.    Title Insurance    

        As between Buyer and Sellers, Buyer agrees that Buyer's sole recourse
respecting any Subject To Liabilities shall be against the Title Company under
the Title Policies. Notwithstanding the foregoing, to the extent that Buyer has
recourse against Persons other than Sellers with respect to the Subject To
Liabilities nothing herein shall prevent Buyer from pursuing such remedies. The
provisions of this Section 11.11 shall survive the delivery of and shall not
merge into the Grant Deed delivered to Buyer at Closing respecting the Purchased
Real Property.

12.   GENERAL PROVISIONS

        12.1.    Expenses    

        Except as otherwise provided in this Agreement, each party to this
Agreement will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution and performance of this Agreement and
the Contemplated Transactions, including all fees and expense of its
Representatives. At Closing, Sellers shall pay (a) fees for recording of the
reconveyances, the memoranda of lease and Lease Assignments and Assumptions and
(b) documentary transfer taxes. At Closing, Buyer and the applicable Seller
shall share equally that portion of the title premiums for the Title Policies
equivalent to the basic premium that would have been payable for standard CLTA
coverage ("Sellers' Premium Portion"). At Closing, Buyer shall pay (i) fees for
recording of the SNDAs and NDAs; (ii) premiums for the Title Policies in excess
of the Sellers' Premium Portion including, without limitation, the difference
between standard coverage and extended coverage, the additional premiums if any
attributable to the issuance of the lender's policies, and the additional
premiums if any attributable to the issuance of any endorsements to the owner's
or lender's policies; and (iii) the penalty payable in connection with election
not to file preliminary change of ownership reports in California. Buyer will
pay one-half and the Seller will pay one-half of (A) the HSR Act filing fee;
(B) the fees and expenses of the Closing Escrow Holder under this Agreement;
(C) the Holdback Escrow Agent under the Holdback Escrow Agreement; provided that
the HSR Act filing fee will be paid by Buyer and Sellers at the time of the
filing of the HSR Act filing and not through the Closing Escrow Holder and the
fees payable under the Holdback Escrow Agreement shall be paid to the Holdback
Escrow Agent pursuant to the Holdback Escrow Agreement. If this Agreement is
terminated, the obligation of each party to pay its own fees and expenses will
be subject to any rights of such party arising from a breach of this Agreement
by another party.

        12.2.    Public Announcements; Confidentiality    

        (a)   Any public announcement, press release or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as the parties mutually agree, subject to
any Legal Requirement applicable to Buyer or Sellers. Except with the prior
consent of the other parties or as permitted by this Agreement, neither Buyer,
Seller nor any of their respective Representatives shall disclose to any Person
(i) the fact that any Confidential Information of Sellers has been disclosed to
Buyer or its Representatives, that Buyer or its Representatives have inspected
any portion of the Confidential Information of Sellers or (ii) any information
about the Contemplated Transactions, including the status of such discussions or
negotiations, the execution of any documents (including this Agreement) or any
of the terms of the Contemplated Transactions or the related documents
(including this Agreement). Sellers and Buyer will consult with each other
concerning the means by which the employees, customers, suppliers and others
having dealings with Sellers will be informed of the Contemplated Transactions,
and Buyer will have the right to be present for any such communication through
one of its Representatives.

        (b)   Buyer and Sellers acknowledge that they entered into a letter
agreement dated May 17, 2002 regarding confidentiality and non-disclosure of
certain information regarding Sellers and their

54

--------------------------------------------------------------------------------






business in connection with a possible transaction among the parties (the "2002
Agreement"). Buyer and Sellers hereby agree that the terms and provisions of the
2002 Agreement shall apply to the Contemplated Transactions and, consequently,
hereby reinstate such terms and provisions and incorporate them herein by this
reference for a term of one year from the later of the Agreement Date or the
date on which this Agreement is terminated under Section 9.1; provided that
Buyer's obligations to maintain the confidentiality of Information (as defined
in the 2002 Agreement) comprising Purchased Assets shall terminate effective
upon consummation of the Contemplated Transactions on the Closing Date. This
Section 12.2(b) shall survive the termination of this Agreement.

        12.3.    Notices    

        All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by
nationally-recognized overnight courier service (costs prepaid); (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment; or (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or person as a party may designate by notice to the other
parties):

        Sellers:

Signature Theatres, LLC

c/o Signature Theatres Management Company
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
Attention: Philip Harris, President
Fax No: (925) 884-4901
Phone No.: (925) 884-4800

with a mandatory copy to:

Greene Radovsky Maloney & Share LLP
Four Embarcadero Center, Suite 4000
San Francisco, California 94111-4106
Attention: Donald R. Share, Esq.
Fax No.: (415) 777-4961
Phone No.: (415) 981-1400

Turlock Cinemas, LLC
c/o Signature Theatres Management Company
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
Attention: Philip Harris, President
Fax No: (925) 884-4901
Phone No.: (925) 884-4800

55

--------------------------------------------------------------------------------






with a mandatory copy to:

Greene Radovsky Maloney & Share LLP
Four Embarcadero Center, Suite 4000
San Francisco, California 94111-4106
Attention: Donald R. Share, Esq.
Fax No.: (415) 777-4961
Phone No.: (415) 981-1400

        Until the Effective Time:

Signature Desert Cinemas, LLC
c/o Signature Theatres Management Company
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
Attention: Philip Harris, President
Fax No: (925) 884-4901
Phone No.: (925) 884-4800

        From and after the Effective Time:

Desert Representative
c/o Signature Theatres Management Company
3000 Executive Parkway, Suite 150
San Ramon, CA 94583
Attention: Philip Harris
Fax No: (925) 884-4901
Phone No.: (925) 884-4800

with a mandatory copy to:

Greene Radovsky Maloney & Share LLP
Four Embarcadero Center, Suite 4000
San Francisco, California 94111-4106
Attention: Donald R. Share, Esq.
Fax No.: (415) 777-4961
Phone No.: (415) 981-1400

Buyer: Regal Cinemas, Inc.
Attention: General Counsel
7132 Regal Lane
Knoxville, TN 37918
Fax No.: (865) 922-6085
Phone No.: (865) 922-1123

with a mandatory copy to:

Hogan & Hartson L.L.P.
1200 17 Street, Suite 1500
Denver, CO 80202
Attention: Christopher J. Walsh
Fax No.: (303) 899-7333
Phone No.: (303) 454-2480

56

--------------------------------------------------------------------------------





        12.4.    Jurisdiction; Service of Process    

        Any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction may be brought in the federal or state courts of the
State of Delaware, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, and waives any objection
it may now or hereafter have to venue or to convenience of forum. The parties
agree that any of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of forum.
Process in any Proceeding referred to in the first sentence of this section may
be served on any party anywhere in the world.

        12.5.    Enforcement of Agreement    

        Sellers acknowledge and agree that Buyer would be irreparably damaged if
any of the provisions of this Agreement are not performed in accordance with its
specific terms and that any breach of this Agreement by Sellers could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which Buyer may be entitled, at law or
in equity, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

        12.6.    Waiver; Remedies Cumulative    

        The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of that party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

        12.7.    Entire Agreement and Modification    

        This Agreement supersedes all prior agreements, whether written or oral,
between the parties with respect to its subject matter and constitutes (along
with the Disclosure Schedule, Exhibits and other documents delivered pursuant to
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended, supplemented, or otherwise modified except by a written agreement
executed by the party to be charged with the amendment. Notwithstanding anything
contrary in this Agreement, all Related Party Contracts between an Affiliate of
a Seller and Buyer and/or an Affiliate of Buyer shall be governed by the terms
of the Related Party Contract as between those parties.

        12.8.    Disclosure Schedule    

        (a)   The information in the Disclosure Schedule constitutes
(i) exceptions to particular representations, warranties, covenants and
obligations of Sellers as set forth in this Agreement or (ii) descriptions or
lists of assets and liabilities and other items referred to in this Agreement.
If there is any inconsistency between the statements in this Agreement and those
in the Disclosure

57

--------------------------------------------------------------------------------



Schedule (other than an exception expressly set forth as such in the Disclosure
Schedule with respect to a specifically identified representation or warranty),
the statements in this Agreement will control.

        (b)   The statements in the Disclosure Schedule, and those in any
supplement thereto, relate only to the provisions in the Section of this
Agreement to which they expressly relate and not to any other provision in this
Agreement.

        12.9.    Assignments, Successors and No Third-Party Rights; Several
Liability    

        No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of the other parties,
except that Buyer may assign any of its rights and delegate any of its
obligations under this Agreement to any of its subsidiaries or Affiliates;
provided that Regal Cinemas, Inc. shall remain jointly and severally liable with
such assignee for the payment of the Purchase Price hereunder and for the
payment and performance of all of its indemnity obligations under Article 11
hereof. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to a successor or permitted assignee pursuant to this Section 12.9 and to
the Affiliate Guarantors pursuant to Section 5.10 in which respect such
Affiliate Guarantors are intended third-party beneficiaries of the agreements
set forth in Section 5.10. Notwithstanding anything to the contrary in this
Agreement, the obligations of each Seller under this Agreement are several and
not joint with those of the other Seller; each Seller shall have responsibility
only for the representations, warranties and covenants given and made with
respect to itself under this Agreement, and such Seller shall not be responsible
or liable (for indemnification or otherwise) for breaches by the other Seller of
such other Seller's own representations, warranties or covenants under this
Agreement.

        12.10.    Desert Representative    

        As of the Effective Time, Desert hereby irrevocably appoints Philip
Harris III as its true and lawful attorney-in-fact and agent on behalf of and in
the name of Desert for the purposes of this Agreement, the Escrow Agreement and
any other agreements executed by Desert in connection with the Closing (the
"Desert Representative"). From and after the Effective Time, the Desert
Representative shall receive written notices for the Desert under this
Agreement, the Escrow Agreement and any other agreements executed by Desert in
connection with the Closing (collectively, "Desert Documents") and shall have
full power and authority to represent all Persons who as of the Closing Date
directly or indirectly through Signature Theatre Investors, LLC ("STI") hold
equity interests in Desert ("Affected Persons"), with respect to all matters
arising under the Desert Documents, and all action taken by the Desert
Representative hereunder, pursuant to authority granted herein, shall be binding
upon Desert and the Affected Persons. Without limiting the generality of the
foregoing, with respect to all matters under this Agreement, the Desert
Representative shall have full power and authority, on behalf of Desert and the
Affected Persons, to interpret all the terms and provisions of the Desert
Documents, to negotiate and compromise any dispute which may arise under the
Desert Documents, to sign any releases or other documents with respect to any
such dispute, to authorize payments to be made with respect thereto, and to
retain such counsel and consultants as appropriate and necessary to carry out
its duties. The Desert Representative, or any successor hereafter appointed, may
resign and shall be discharged of his duties hereunder upon the appointment of a
successor Desert Representative as hereinafter provided. In case of such
resignation, or in the event of the death or inability to act of the Desert
Representative, a successor shall be named by the prior Desert Representative or
by the holders of a majority of the interests of the Affected Persons (as
determined immediately prior to the Closing). Each such successor Desert
Representative shall, after

58

--------------------------------------------------------------------------------




agreeing to become a party hereto by signing a counterpart signature page as the
Desert Representative, have all the power, authority, rights, and privileges
hereby conferred upon an original Desert Representative, and the term "Desert
Representative" as used herein shall be deemed to include each such successor
Desert Representative. The power-of-attorney granted in this Section 12.10 is
coupled with an interest and is irrevocable. The other Parties hereto shall be
entitled to rely exclusively upon any communication given or other action taken
by the Desert Representative pursuant to this Agreement, and shall not be liable
for any action taken or not taken in reliance on a communication or other
instruction from the Desert Representative. Consistent with the foregoing, it is
understood and agreed that in the event after the Closing Date, Buyer or one or
more of its Affiliates acquires STI, the sole member of Desert (through merger
or otherwise), then neither Buyer nor any such Affiliate shall be deemed to be a
successor of Desert for purposes of this Section 12.10, nor shall Buyer or any
such Affiliate succeed to any rights of Desert under this Agreement or right of
representation by the Desert Representative.

        12.11.    Severability    

        If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

        12.12.    Construction    

        The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to "Articles," "Sections" and "Schedules" refer to the corresponding
Articles, Sections and Schedules of this Agreement and the Disclosure Schedule.

        12.13.    Governing Law    

        This Agreement will be governed by and construed under the laws of the
State of Delaware without regard to conflicts-of-laws principles that would
require the application of any other law.

        12.14.    Execution of Agreement    

        This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.

59

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                Buyer:
 
 
 
 
 
 
 
 
REGAL CINEMAS, INC.
 
 
 
 
 
 
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

                    Name:   Michael L. Campbell

--------------------------------------------------------------------------------

                    Title:   Chief Executive Officer

--------------------------------------------------------------------------------


Sellers:
 
 
 
 
 
 
SIGNATURE THEATRES, LLC
 
 
 
 
 
 
By:
 
Signature Theatres Management Company, Its Manager
 
 
 
 
 
 
 
 
By:
 
/s/  PHILIP HARRIS      

--------------------------------------------------------------------------------


 
 
 
 
 
          Name:   Philip Harris

--------------------------------------------------------------------------------

                    Title:   President

--------------------------------------------------------------------------------

           
TURLOCK CINEMAS, LLC
 
 
 
 
 
 
By:
 
Signature Theatres Management Company, Its Manager
 
 
 
 
 
 
 
 
By:
 
/s/  PHILIP HARRIS      

--------------------------------------------------------------------------------


 
 
 
 
 
          Name:   Philip Harris

--------------------------------------------------------------------------------

                    Title:   President

--------------------------------------------------------------------------------

           
SIGNATURE DESERT CINEMAS, LLC
 
 
 
 
 
 
By:
 
Signature Theatres Management Company, Its Manager
 
 
 
 
 
 
 
 
By:
 
/s/  PHILIP HARRIS      

--------------------------------------------------------------------------------


 
 
 
 
 
          Name:   Philip Harris

--------------------------------------------------------------------------------

                    Title:   President

--------------------------------------------------------------------------------

           
DESERT REPRESENTATIVE:
 
 
 
 
 
 
/s/  PHILIP HARRIS III      

--------------------------------------------------------------------------------

Philip Harris III
 
 
 
 
 
 

--------------------------------------------------------------------------------



        TO: Regal Cinemas, Inc., as Buyer and Signature Theatres, LLC, Turlock
Cinemas, LLC and Signature Desert Cinemas, LLC, as Sellers

        The undersigned hereby acknowledges receipt of a fully executed copy of
the Asset Purchase Agreement dated as of April     , 2004 (the "Purchase
Agreement") between Sellers and Buyer. The undersigned agrees to serve as
Closing Escrow Holder pursuant to the terms of the Purchase Agreement.

Dated: April 19, 2004   FIRST AMERICAN TITLE INSURANCE COMPANY
 
 
By:
 
/s/  MIRIAM BROWN      

--------------------------------------------------------------------------------

    Name:   Miriam Brown

--------------------------------------------------------------------------------

    Its:   Certified Senior Escrow Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        Each of the undersigned, being the direct or indirect owner of all of
the outstanding capital stock of the Buyer, hereby jointly and severally
guaranty, for the benefit of Sellers and, to the extent applicable, the
Affiliate Guarantors, the payment and performance of Buyer of (i) Buyer's
indemnity obligations under Section 11.3(d) of the Agreement that relate to
Liabilities under the Assigned Leases that arise after the Effective Time and
relate to facts, circumstances or conditions existing, initiated or occurring
after the Effective Time (except as set forth in Section 2.4(b)) and
(ii) Buyer's indemnity obligations under Section 5.10 of the Agreement.

    REGAL ENTERTAINMENT GROUP
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

    Name:   Michael L. Campbell

--------------------------------------------------------------------------------

    Title:   Chairman, Chief Executive Officer

--------------------------------------------------------------------------------


 
 
REGAL ENTERTAINMENT HOLDINGS, INC.
 
 
By:
 
/s/  R. E. HARDY      

--------------------------------------------------------------------------------

    Name:   R. E. Hardy

--------------------------------------------------------------------------------

    Title:   Executive Vice President, Secretary

--------------------------------------------------------------------------------


 
 
REGAL CINEMAS CORPORATION
 
 
By:
 
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

    Name:   Michael L. Campbell

--------------------------------------------------------------------------------

    Title:   Chief Executive Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT
RECITALS
RECITALS
